 

Exhibit 10.64

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS
EXHIBIT WITH “*****”.

DIRECTV, LLC

2012 HOME SERVICES PROVIDER AGREEMENT

This Home Services Provider Agreement (including all Exhibits and Schedules
hereto, this “Agreement”) is entered into this fifteenth (15th) day of October,
2012 (the “Effective Date”), between DIRECTV, LLC (formerly DIRECTV, Inc.), a
California limited liability company (“DIRECTV”), and Multiband Field Services,
Inc. (“Contractor”). DIRECTV and Contractor may also be collectively referred to
herein as the “Parties.”

R E C I T A L S

A.     DIRECTV is a provider of direct broadcast satellite (“DBS”) services to
consumers which include video, audio, data and other programming delivered via
specialized satellite receiving equipment.

B.     DIRECTV is also engaged in the business of leasing/providing digital
satellite system equipment consisting of a satellite antenna (including the LNB)
and an integrated receiver/decoder (including a remote control) (“DIRECTV
System”), which is compatible and fully operable with DIRECTV’s DBS services.

C.     In addition, Contractor is engaged in the business of installing,
servicing and maintaining various consumer electronic products, including
satellite systems.

D.     Previously, DIRECTV and Contractor entered into an agreement whereby
Contractor would perform installation and service work with respect to the
DIRECTV System leased/provided by DIRECTV and perform other services pursuant to
the specific terms of that Home Services Provider Agreement dated May 1, 2011
(the “2011 HSP Agreement”).

E.     The Parties desire that the 2011 HSP Agreement be terminated pursuant to
the terms and conditions hereunder and be replaced with this 2012 Home Services
Provider Agreement (the “Agreement”) as of the Effective Date; provided,
however, that all covenants, conditions, rights and obligations of both DIRECTV
and Contractor which, by their terms or nature extend beyond the termination or
expiration of the 2011 HSP Agreement, shall survive its termination until fully
performed.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

A G R E E M E N T

1.      Appointment of Contractor.

a.     Authority. DIRECTV hereby engages Contractor to provide services in the
installation and maintenance of DIRECTV System Hardware (the “Services,” or
“Fulfillment Services” when referring specifically to initial customer
installation services only) as defined herein and as identified in Exhibit
1.a.i. attached hereto for DIRECTV customers located in areas specified in
Exhibit 1.a.ii., attached hereto, which services shall be performed in
accordance with this Agreement and a Work Order (as defined below) issued by
DIRECTV in connection therewith. Additional installation and/or maintenance
services for DIRECTV-related products, other products (each such service an
“Additional Service”), shall be individually defined in a separate Statement of
Work, the rates for such Additional Services included, and shall be attached
hereto and incorporated herein as Exhibit 1.a.iii. Throughout the Term, this
Agreement may be amended by mutual agreement of the parties to include further
Additional Services and such Additional Services shall be provided by Contractor
pursuant to the terms and conditions as shall be set forth herein (Additional
Services shall be referred to as “Services” throughout this Agreement). For
purposes of this Agreement, a “Work Order” shall mean an individual order

2012 HSP AGREEMENT  1

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

issued by DIRECTV for each Service, or series of Services. Each Work Order shall
be subject to the terms of this Agreement and the requirements of each
applicable Statement of Work attachment.

b.     Limitation. Nothing herein shall be construed to grant Contractor any
right or authority to sell, solicit or take orders for DIRECTV’s DBS service, or
otherwise act as a sales agent or an agent of DIRECTV, or sell or rent a DIRECTV
System either on its own behalf or on behalf of DIRECTV.

c.     Commencement of Work Notwithstanding any other provision herein,
Contractor may perform Services only upon: (i) receipt of a written or
electronic Work Order from DIRECTV or its authorized agent; (ii) receipt of the
DIRECTV System specifically identified by DIRECTV for the DIRECTV customer, or
notification that the DIRECTV customer has received the DIRECTV System;
(iii) coordination by Contractor directly with the DIRECTV customer for the
earliest convenient time to perform the applicable Services in connection with
the DIRECTV System and agreed upon hardware and antenna placement (subsequent to
the scheduling of the appointment window by DIRECTV); and (iv) confirmation by
Contractor to DIRECTV of receipt of the Work Order and scheduled time for
provision of applicable Services. Under no circumstances, however, shall
Contractor delay the provision of any Services hereunder, or the scheduling of
such Services appointment, for the convenience of Contractor and/or its
employees or agents. Initial appointment coordination by Contractor with the
DIRECTV customer shall also be used by Contractor to identify any potential line
of sight, landlord/tenant or other issues such that the technician shall be
provided with all necessary equipment or DIRECTV forms in order to be able to
properly complete the Work Order. Furthermore and in accordance with the
Statement of Work and the Policies and Procedures, as defined in Section 2.f.,
Contractor shall, on the morning of the scheduled appointment, contact each
applicable DIRECTV customer with a reminder telephone call regarding the time of
the scheduled appointment.

d.     Work Orders. Contractor shall perform and provide the Services hereunder
in accordance with this Agreement, the applicable Work Order issued by DIRECTV
or its authorized agent and the applicable Statement of Work(s) as set forth in
Exhibit 1.a.iii.

e.     Reservation of Rights. Contractor expressly acknowledges and agrees that
all rights in and to the satellite transmission of DIRECTV’s DBS services, the
DIRECTV System and the renting, sale, installation and maintenance of the
DIRECTV System are reserved to DIRECTV and nothing in this Agreement shall be
deemed to restrict in any manner the right or ability of DIRECTV to distribute
its DBS services or the DIRECTV System itself or through other parties, or
provide any Services to DIRECTV customers itself or through any other party.

f.     Allocations. Execution of this Agreement does not constitute or guarantee
that any Work Order(s) will be issued by DIRECTV or its authorized agent.
DIRECTV may allocate any Work Orders described hereunder among its agents,
retailers and others in any manner it may choose. Notwithstanding anything in
this Agreement or the attached exhibits to the contrary, Contractor acknowledges
that this Agreement is non-exclusive and that Contractor is not guaranteed any
minimum number of installations or maintenance or other Service Calls on a
per-DMA basis or otherwise.

g.     No Separate Business. This Agreement does not authorize Contractor to
operate any business or provide Services to others for its own account and is
merely a contract for Services to be provided to, and on behalf of, DIRECTV as
ordered by DIRECTV. In no event shall any non-DIRECTV authorized documents,
advertisements, offers or promotions be provided by Contractor to DIRECTV
customers during the performance of the Services hereunder without prior written
approval by DIRECTV. Contractor is not required to pay any fees to DIRECTV to
perform hereunder, although fees payable by DIRECTV to Contractor pursuant to
its performance hereunder may be subject to offsets or recoupments as is more
specifically set forth in section 4 of this Agreement. Contractor acknowledges
and agrees that DIRECTV customers are customers of DIRECTV, not Contractor.

2.     Contractor Administrative Responsibilities.

a.     Connectivity.

(i)     Scheduling/Management System. Contractor agrees that it will, at
Contractor’s expense, acquire, install and maintain on-line access to DIRECTV’s
technician scheduling and management systems as shall be identified by DIRECTV,
necessary to establish and maintain such on-line access for purposes of
inputting and receiving Work Orders and other information from DIRECTV, as soon
as possible but in no event later than ***** days after DIRECTV makes such
connectivity available to Contractor. To the extent that Contractor elects to
receive the DIRECTV Work Order data and convert such data into Contractor’s own
order management system, Contractor agrees that all information provided by
DIRECTV with respect to any Work Order shall remain and be visible at the
technician Work Order level; provided, however, that in no event shall any
customer have access to such order management system or shall changes be made to
any Work Order by Contractor without the real-time visibility of DIRECTV.

2

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

DIRECTV shall make available to Contractor a certain number of (i) seat
licenses, including any annual maintenance fee (each an individual “Seat
License”), and (ii) licenses for the use of any approved handheld, web-based
device, (together, the “Scheduling Software”) for the dispatching, and receipt
of, Work Orders to Contractor personnel in the field in order to perform the
Services as set forth within this Agreement; provided, however, that certain
Seat Licenses may be deployed without the deployment and application of any
handheld devices, at the sole discretion of DIRECTV. Upon the launch of Siebel,
Contractor shall within a reasonable rollout schedule, as shall be communicated
by DIRECTV, outfit all employee technicians with a laptop computer or other
approved web-based, handheld device capable of receiving, modifying and closing
Work Orders in the field by such employee technician. All costs related to the
purchase of any such laptop or handheld device, as well as the rules regarding
the use, air-time fees, repair and replacement of such devices shall be set
forth in Exhibit 2.a.(i) to this Agreement. This initial allocation of
Scheduling Software by DIRECTV to Contractor shall be based on Contractor’s
current pro-rata share of the overall DIRECTV customer base, as is measured by
DIRECTV within the rough geographical boundaries of Contractor’s appointed
DMA(s); provided, however, that DIRECTV, in its sole discretion, shall provide
no less than that amount of Scheduling Software as is reasonably required to
manage the dispatching of Contractor personnel for the performance of the
Services hereunder as of the effective date of this Agreement. Should
Contractor, at any point during the Term, request additional Scheduling Software
in order to efficiently perform the Services hereunder Contractor shall purchase
(or reimburse DIRECTV), at its sole cost and expense, such additional (or
replacement) Scheduling Software through DIRECTV. This provision for additional
Software shall govern any such Contractor request should DIRECTV select any
successor system at any point during the Term. Contractor agrees that it will
comply with the requirements and instructions provided by Siebel or successor
vendor and/or DIRECTV in accordance with the use and implementation of such
licenses, software, hardware and equipment provided in connection with
Contractor’s use of the DIRECTV-selected System (or successor system).
Contractor agrees that it will promptly report the resolution of each Work Order
placed by DIRECTV through the system in accordance with this Agreement and those
guidelines and procedures established by DIRECTV from time to time. Contractor
acknowledges and agrees that failing to promptly and properly report the
resolution of each Work Order placed by DIRECTV pursuant to the established
business rules and/or policies and procedures shall delay or prevent DIRECTV’s
ability to credit Contractor with the completion of such Services and Contractor
shall not earn Fees for any particular Work Order until properly closed.
Contractor shall require that each technician, including any Approved
Subcontractor, has the ability to communicate, via cell phone, with both
Contractor’s applicable dispatch office as well as DIRECTV call center
representatives while performing the Services hereunder.

(ii)     Internet/E-Mail. Contractor shall establish and maintain an Internet
electronic mail address (a) for purposes of business-to-business communication
between DIRECTV and Contractor and (b) to properly perform the obligations
hereunder. If DIRECTV reasonably determines that Contractor’s receipt and/or
transmission of data via email as it relates to this Agreement is hindered as a
result of Contractor’s utilization of a particular internet service provider
(“ISP”) (i.e., ISP file size restrictions, unreasonable traffic load, etc.),
Contractor shall be required, within ***** days of such notification from
DIRECTV, to retain a mutually agreeable ISP in order for Contractor to perform
its obligations hereunder.

(iii)     Training. Contractor shall maintain internet connectivity required to
receive DIRECTV training, including the technical training virtual classroom as
provided by DIRECTV.

b.     Office Space. Contractor shall provide at its own expense, all office
space and supplies, office overhead (such as telephone, copier and facsimile
expense), labor, skills, tools and other equipment and personnel necessary for
it to perform the Services in a timely manner. This space shall include room for
computer and networking equipment required to support network training as well
as technician training via the virtual classroom. Contractor shall conspicuously
display an approved sign at each office reflecting a logo designated by DIRECTV
(in conformance with the DIRECTV Trademark and Style Guide, as defined in
paragraph 21, below). Contractor shall staff each office with trained personnel
and Contractor shall be available to perform the Services as requested by
DIRECTV in accordance with the terms of this Agreement

c.     Personnel; Vehicles; Uniforms. See Exhibit 2.c.

d.     Books, Records and Inspections. During the term of this Agreement and for
a period of three (3) years thereafter, Contractor agrees that it will keep
accurate and complete books and records regarding its performance of its
obligations under this Agreement (including but not limited to maintaining all
of the DIRECTV-owned, original customer-signed forms such as the Customer
Installation Satisfaction Checklists for each Work Order performed, all DIRECTV
Lease Addendum documents and Landlord approval forms (collectively, the “DIRECTV
Documents”), property damage and bodily injury reports, police reports, ,
DIRECTV System Hardware Bill of Lading documents and documentation verifying
employee background checks) and will make such books and records available by
fax or by physical inspection, or such other means as DIRECTV requests, as soon
as is reasonably possible upon DIRECTV’s request. Throughout the Term,
Contractor shall file all DIRECTV customer records, including customer
agreements and Work Orders, by date of Services performed and provided, or as
otherwise directed by DIRECTV.

3

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

Contractor shall properly store said customer records pursuant to DIRECTV’s
document retention standards for that period of time as shall be required by
DIRECTV. If DIRECTV determines that certain, dated customer records no longer
need to be maintained at Contractor’s offices, Contractor agrees that it shall
follows DIRECTV’s document destruction procedures in the disposal of such
records; provided, however, that Contractor shall be allowed to securely
maintain identified documents beyond the requested date of destruction should
Contractor believe that such retention is necessary for legal purposes. In
addition, Contractor shall, pursuant to the DIRECTV Policies and Procedures,
protect DIRECTV-customer data by establishing, implementing and maintaining:
(a) a comprehensive written information security program reasonably designed to
protect the security, confidentiality and integrity of DIRECTV-customer data
(the “Security Program”); and (b) a written program for combating identity theft
in connection with Contractor’s use of DIRECTV-customer data, either as a
component of the Security Program or on a stand-alone basis (the “Identity Theft
Prevention Program”). The Security Program and the Identity Theft Prevention
Program shall each contain administrative, technical and physical safeguards
appropriate to the Contractor’s size and complexity, the nature and scope of the
use of DIRECTV-customer data permitted by this Agreement (“Permitted Use”), and
the sensitivity of the DIRECTV-customer data. In addition, the Identity Theft
Prevention Program must include reasonable policies and procedures for
detecting, preventing and mitigating identity theft in a manner consistent with
the requirements of the Fair and Accurate Credit Transaction Act of 2003 and
rules and regulations adopted thereunder (collectively, “FACTA”), even if FACTA
does not otherwise impose a direct obligation on Contractor.” During the term of
this Agreement, as well as any extension thereof, and for a period of three
(3) years thereafter, Contractor shall make its offices available at any time
during business hours so that DIRECTV may inspect and otherwise audit the way in
which Contractor is performing the Services both at Contractor’s
offices/warehouses and on customers’ premises as well as to inspect the manner
in which DIRECTV System hardware is being secured. Such audits by DIRECTV shall
include completed Work Orders as well as work in progress. In addition,
Contractor shall keep accurate and complete financial records related to its
business obligations under this Agreement. Such records, to be timely updated
monthly (or quarterly for public companies) shall include an income statement,
balance sheet, cash flow and a rolling 12-month financial plan. All such records
and all accounting systems with respect thereto shall be made available for
inspection and review by DIRECTV or its representatives upon reasonable notice
to Contractor during normal business hours throughout the Term of this
Agreement. In the alternative, if Contractor conducts annual audits and can
produce audited financial records along with an independent auditor’s opinion,
DIRECTV-access to such audit results shall be sufficient. Financial records
provided shall be maintained in accordance with generally accepted accounting
principles. Contractor shall fully cooperate with DIRECTV in such inspection and
audit.

e.     Communications Contact. Contractor agrees that it will have reasonably
adequate representatives available at all times, seven (7) days a week (8 am to
6 pm local time), for communication with DIRECTV and DIRECTV customers,
including administrative personnel to coordinate with DIRECTV personnel
regarding completion of the scheduling of the Services hereunder. Specifically,
Contractor shall provide a 1-800 (toll-free) (or local, as applicable) number
that the DIRECTV Customer Service Department may provide to DIRECTV customers
who have a specific question or problem related to such Customer’s installation
or installation appointment attached to a Work Order provided by DIRECTV to
Contractor. Contractor shall be obligated to reasonably staff to answer such
incoming calls as set forth above. Attached as Exhibit 2.e. is a list of persons
whom DIRECTV may call outside of the required business hours to coordinate the
provision of Services. Contractor will promptly provide an updated list to
DIRECTV whenever the list of persons changes for any reason. The designated
contact person(s) shall be available on a 24-hour-per-day 7-day-per-week basis.

f.     Policies and Procedures. In addition to the terms and conditions set
forth herein and in each Work Order, Contractor agrees that it will comply with
all DIRECTV service guidelines and policies and procedures as reasonably
determined by DIRECTV (the “Policies and Procedures” or “P&P”) furnished to
Contractor, which Policies and Procedures may be amended by DIRECTV from time to
time in its reasonable discretion. Such Policies and Procedures are hereby
incorporated into this Agreement by this reference. Contractor will ensure that
the Policies and Procedures are quickly disseminated to all Contractor
personnel, including Approved Subcontractors, performing the Services.

g.     Representations and Warranties. Contractor shall not make any warranties
or representations regarding DIRECTV’s programming services or DIRECTV System
that are inconsistent with or more extensive than the warranties and
representations provided by DIRECTV, and/or the DIRECTV System manufacturers. In
no event shall Contractor offer any DIRECTV customer a Contractor-provided
service or maintenance plan with respect to the DIRECTV system unless DIRECTV
has previously approved, in writing, such an offer by Contractor.

3.     Contractor Installation and Service Responsibilities. See Exhibit 3.

4.     Fees Payable by DIRECTV.

4

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

a.     Services. In full consideration for Contractor’s provision of the
Services hereunder, DIRECTV agrees to pay Contractor for such Services as
described below.

(i)     Fulfillment Services. For certain Fulfillment Services provided by
Contractor, Contractor shall be entitled to receive payment as set forth in
Exhibit 4.a.(i) (“Rate Matrix”) for proper and successful completion of the
applicable Work Order.

(ii)     Service Calls. For the maintenance/Service Calls provided by Contractor
to DIRECTV, Contractor shall be entitled to receive payment as set forth in
Exhibit 4.a.(ii) (“Service Call Payments”).

b.     Credits; Refunds. Notwithstanding anything to the contrary contained
herein, Contractor shall not be entitled to any payment for Fulfillment Services
not completed for any reason, including *****.

5.     Invoicing and Payment; Disputed Payment Resolution.

a.     General. All installation, maintenance and Service Calls not included in
the payments process as defined below shall be considered disputed payments
(“Disputed Payments”) and shall be submitted by Contractor and paid by DIRECTV
as set forth herein.

b.      Payments. The payments process shall apply only to installation and
services included in the Rate Matrix attached hereto as Exhibit 4.a.(i) and
Exhibit 4.a.(ii) “Service Call Payments,” both of which may be amended by
DIRECTV in its reasonable discretion. DIRECTV shall pay Contractor on or before
***** days after the end of the applicable DIRECTV Accounting Period (i.e., the
last day of a given calendar month), provided, however, that no payment shall be
considered to be due and payable until the Services in connection therewith have
been performed and completed by Contractor in accordance with this Agreement.
Notwithstanding the foregoing, the Hardware Reimbursement Fee shall be paid
weekly by DIRECTV for those new receivers, specifically containing the access
cards previously shipped to Contractor for the fulfillment of Work Orders
hereunder, that activated during the prior reporting period. In the event of a
deployment of a new receiver that does not activate at the time of installation
by Contractor, exceptions to the activation requirement where payment shall
still be due is set forth in the P&P. The parties acknowledge and agree that all
other DIRECTV System Components to be reimbursed for by DIRECTV shall be
reimbursed in the aggregate within Contractor’s monthly Fulfillment Payment
(i.e., the Fulfillment rates take into account Contractor’s cost of consumed
receivers, ODUs and LNBs for the particular Work Order type).

c.     Disputed Payment Resolution. Contractor shall have ***** days from
receipt of payment to request a reconciliation of DIRECTV’s payment to
Contractor. All payments disputed by Contractor must be made in writing as
prescribed hereunder and/or in the established Policies and Procedures. With
respect to any disputes concerning Contractor’s provision of the Services which
are not reflected in DIRECTV’s system and consequently not paid by DIRECTV, the
dispute form/template must be submitted as prescribed by DIRECTV and/or in the
Policies and Procedures. All disputed payments must be supported by adequate
written descriptions and supporting documents. Upon such request, DIRECTV shall
have ***** days from its receipt of notice of a disputed payment to investigate
Contractor’s claim and to respond to Contractor. In the event that DIRECTV
maintains records needed by Contractor in order to resolve a dispute, DIRECTV
shall provide such documentation to Contractor once at no cost to Contractor.
Disputes not submitted in accordance with the process herein shall not be
considered by DIRECTV. DIRECTV shall act in good faith and deal fairly with
Contractor in reviewing any reconciliation requests submitted by Contractor.
DIRECTV’s decision regarding a reconciliation request shall be final and
determinative.

d.     Overpayments. Immediately upon discovery by Contractor, or as a result of
DIRECTV’s audit in accordance with Section 2(d) above, of any overpayment,
Contractor shall notify DIRECTV, as applicable, and shall return the excess
amount to DIRECTV as soon as reasonably possible, but in no event longer than
***** days after discovery, or DIRECTV, at its option, may withhold payment of
monies due to Contractor until such time as any overpayment has been rectified.

6.     Subcontractors; Liens.

a.     Payment for Services. Except as otherwise requested in writing by
DIRECTV, Contractor shall not collect any fees, payments or otherwise from
DIRECTV customers in connection with the Services provided and performed in
accordance with this Agreement.

5

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

b.     Liens. In no event shall Contractor (a) file, or threaten to file, a lien
or a claim against a DIRECTV customer; (b) encumber in any way the property of a
DIRECTV customer; or (c) in any way seek to secure payment from said DIRECTV
customer in connection with Contractor’s provision of Services hereunder, except
as otherwise permitted by DIRECTV. In the event of any dispute with DIRECTV
related to the Services provided hereunder, Contractor agrees that it shall seek
recourse only against DIRECTV and Contractor agrees to promptly pay and
discharge any liens, claims or charges filed by or on the behalf of any of its
laborers, Approved Subcontractor(s), material suppliers or any other third party
whom Contractor has engaged related to the provision of the Services hereunder.
DIRECTV shall have the right to obtain injunctive relief in order to prevent
Contractor from breaching its obligations (or to obtain specific performance to
compel Contractor to perform its obligations) pursuant to this Section.

7.     Term. The term (the “Term”) of this Agreement shall be effective as of
the date written above (the “Effective Date”) and shall continue until
October 15, 2016. The Term will automatically renew thereafter for additional,
individual one-year periods (each such year a “Renewal Term”), unless either
Contractor or DIRECTV gives written notice of termination at least ninety
(90) days in advance of expiration of the then-current Term. The Agreement shall
also be terminable for “cause” as set forth herein.

8.     Early Termination.

a.     Without Cause. Either party may terminate this Agreement for any reason
by giving the other party no less than one hundred and eighty (180) days prior
written notice.

b.     With Cause. Except as stated in Section 8(c) below, in the event that
either Party breaches its duties or obligations hereunder, which breach is not
cured within thirty (30) days after written notice is given by the non-breaching
party to the breaching party specifying the breach in reasonable detail, this
Agreement may be terminated by the non-breaching party immediately upon giving
written notice to the breaching party.

c.     Noncurable Breaches. In the event Contractor commits a noncurable
material breach of this Agreement, then, notwithstanding Section 8(b) above,
DIRECTV shall have the option to terminate this Agreement immediately upon
written notice to Contractor without an opportunity to cure, with no further
liability to Contractor. A particular noncurable material breach may be deemed
to have occurred, by way of example, and not as any limitation, where Contractor
or any employee, agent or affiliate:

(i)     has misrepresented the prices, terms, or conditions upon which the
manufacturer’s warranty, extended warranty, installation services or other
products, promotions, or services are being offered by DIRECTV;

(ii)     has engaged in signal piracy or theft of satellite signals;

(iii)     has engaged in or attempted to engage in the sale and distribution of,
or otherwise has used, modified access cards;

(iv)     has engaged in or attempted to engage in documentable “bait-and-switch”
conversion tactics for services which compete with DIRECTV programming services;

(v)     has induced or attempted to induce a DIRECTV customer to switch to a
service which competes with DIRECTV’s programming service;

(vi)     has received a notice of violation of the terms or conditions of any
license or permit required in the conduct of its business and has failed to
correct such violation within the time period specified in such notice;

(vii)     has knowingly submitted a request for a payment, including any bonus
payment, where one is not properly payable;

(vii)     has failed at any time to comply with and maintain the insurance
requirements set forth in this Agreement;

(viii)     has installed or attempted to install, or failed to immediately
inform DIRECTV of, a residential programming package at a commercial customer
location;

(ix)     has changed or attempted to change identification numbers on customer
accounts to falsely obtain any kind of payment;

(x)     has breached the obligations regarding the use of DIRECTV Confidential
Information as described in Section 23 below, including, but not limited to,
deploying a third party vendor with access to DIRECTV Confidential Information
prior to such third party being approved in writing by DIRECTV;

6

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

(xi)     has breached its obligation to quality inspect those installations
related to Fulfillment Services as set forth in Section 3.b.(viii) more than
once in any twelve (12) month period during the Term; or

(xii)     has breached its obligations as set forth in Section 10 of this
Agreement.

9.     Effects of Termination.

a.     Upon termination, suspension, or expiration of this Agreement, all rights
and obligations of either party hereunder shall cease without further liability,
effective as of the date of termination, suspension or expiration, unless
otherwise stated in this Agreement and except with respect to liabilities
arising prior to termination of this Agreement. Contractor agrees, and agrees to
cause its employees, agents and Approved Subcontractors, to return to DIRECTV
within ten (10) days after termination of this Agreement all materials (and all
copies thereof) relating to DIRECTV, including, but not limited to, any and all
price and specification catalogues, all administrative manuals, all sales
literature, and any and all other such materials. Upon termination of this
Agreement, Contractor agrees that Contractor, its employees, agents and Approved
Subcontractors immediately shall discontinue the use of any service mark or
trademark covered by this Agreement, as well as the use of any other items
involving DIRECTV’s name, such as signs, stationery, logos, or business cards,
and Contractor will not represent itself in any fashion as a contractor, an
agent or representative of DIRECTV. Upon termination, suspension or expiration
of this Agreement, Contractor agrees that it and each of its employees, agents
and Approved Subcontractors will promptly return all DIRECTV owned property in
their possession to DIRECTV by any delivery means reasonably requested by
DIRECTV, with the cost of returning such property to be at DIRECTV’s expense.
Because of the difficulty in establishing the improper use of Customer
Information and other DIRECTV Confidential Information, as defined below,
Contractor agrees that for a period of two years after termination, it shall
not, on behalf of any other provider of multi-channel video service or on its
own behalf, solicit any DIRECTV customer for whom Contractor provided Services
in accordance with the terms of this Agreement.

b.     If the termination hereof is due to Contractor’s material breach, DIRECTV
may elect to terminate the DIRECTV Sales Agency Agreement, if any exists between
the parties, at its sole discretion.

10.     Exclusivity. Due to the fact that Contractor will have access to
Customer Information and other DIRECTV Confidential Information as defined
below, during the term of this Agreement, Contractor agrees that neither it, nor
its parent entities, subsidiaries or affiliates, shall perform installations or
Services for any other provider or distributor of products/services which
compete with DIRECTV’s programming services or any other DIRECTV product or
service, except as otherwise permitted by DIRECTV. *****

11.     Other Products. From time to time, DIRECTV may offer to Contractor the
opportunity to market/promote additional products or services to the DIRECTV
Customer while Contractor is performing the Services within the Customer’s
residence (The DIRECTV Protection Plan, for example). In the event that
Contractor elects to act as one of DIRECTV’s representatives as it relates to
such products or services, the terms of such arrangement shall be set forth in
Exhibit11, hereto.

12.     Defaults and Remedies. In the event Contractor is in anticipatory breach
of this Agreement or has failed to comply with any material term or provision of
this Agreement, DIRECTV shall have the right at its option to (a) perform or
cause to be performed any one or more of Contractor’s obligations, in which
case, DIRECTV shall be entitled to obtain from Contractor or deduct from any
amount payable to Contractor, an amount equal to any increased cost incurred by
DIRECTV in performing or obtaining the performance of Contractor’s obligations
hereunder; (b) terminate this Agreement in accordance with Section 8; or
(c) pursue any other remedy available under applicable law.

13.     Conformance to All Laws. DIRECTV and Contractor shall comply with all
applicable federal, state, county and municipal laws, codes, rules, regulations
in the performance of its obligations under this Agreement, including but not
limited to, in the case of Contractor, obtaining all of the necessary licenses
and permits required of Contractor by the municipality and state in which the
work is being performed and complying with the Occupational Safety and Health
Act.

14.      Taxes.

a.     Contractor Taxes. All taxes that may be levied on Contractor for services
provided under this Agreement or otherwise shall be the sole responsibility of
Contractor, including all applicable taxes on payments made by DIRECTV to
Contractor pursuant to this Agreement.

7

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

b.     Contesting of Taxes. Contractor shall not contest the levying or
assessment of any tax for which DIRECTV or DIRECTV customers are responsible for
payment related to the services provided hereunder without DIRECTV’s prior
written consent.

15.     Insurance. From and after the date of this Agreement:

a.     Coverage. Contractor shall obtain and maintain insurance, as provided by
a licensed insurer with a Best’s rating of ***** or better, with coverage and
limits as follows:

(i)     Contractor shall carry a policy (or policies) of Workers Compensation
Insurance covering Contractor’s employees in each jurisdiction in which
Contractor is performing work pursuant to this Agreement. Each such policy shall
be on a form approved for use in each state in which work is being performed and
shall provide, at a minimum, statutory Workers’ Compensation coverage and
Employer’s Liability Insurance at limits of not less than $***** per employee
per accident for Bodily Injury by Accident, $***** per employee per occupational
disease and $***** for all occupational diseases. If Contractor shall be
performing work pursuant to this Agreement in a state known as a “Monopolistic”
state, or if Contractor has qualified in any state as a self-insurer, the
Employers’ Liability coverage for that state may be attached either to another
Workers’ Compensation policy or to the Commercial General Liability coverage.

(ii)     Commercial General Liability Insurance covering Operations and Premises
Liability; Independent Contractors; Completed Operations; Product Liability;
Contractual Liability; Personal Injury; Property Damage caused by explosion,
collapse and underground damage; and Broad-Form Property Damage. The limits of
such liability insurance shall be no less than $***** per occurrence.

(iii)     Comprehensive Automobile Liability Insurance covering all owned, hired
and non-owned vehicles, including the loading or unloading thereof, with limits
of no less than $***** combined single limit for bodily injury and/or property
damage.

(iv)     All Risk Commercial Property Insurance issued on a replacement cost
basis, in an amount sufficient to cover all DIRECTV-owned property in the care,
custody, and control of Contractor, if any. The policy must name DIRECTV as the
loss payee.

(v)     Umbrella or Excess Liability Insurance covering the items set forth in
(i) (insofar as it relates to Employer’s Liability Insurance), (ii) and
(iii) above with a policy limit of not less than $*****.

b.     Companies. All such insurance shall be carried in companies reasonably
satisfactory to DIRECTV and licensed to do business in the jurisdiction where
the obligations of Contractor under this Agreement are to be performed, and the
liability policies shall be primary coverage and shall name DIRECTV, its
subsidiaries, employees and affiliates as additional insureds.

c.     Commencement of Work. Contractor shall likewise not allow any
subcontractor to commence work until subcontractor has obtained the same
insurance coverage required of Contractor hereunder; provided, however, that
subcontractors shall not be required to carry umbrella or blanket insurance
policies.

d.     Cancellation. Each policy shall provide that it will not be canceled,
non-renewed or materially amended except after ***** days advance written notice
to DIRECTV, mailed to the address indicated herein, and the policy, policy
endorsements or certificates of insurance shall so state.

e.     Evidence of Insurance. Contractor shall provide certificates evidencing
coverage as listed above prior to commencement of work, and at every annual
renewal of the policies, for the duration of this Agreement. All certificates
shall name DIRECTV as an additional insured as respects commercial general
liability, automobile liability, and umbrella or excess liability insurance.
Endorsements to the policies naming DIRECTV as additional insured will be
provided by Contractor upon request. Contractor will endeavor to obtain waivers
of subrogation in favor of DIRECTV from its insurers.

8

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

16.     Amendment. DIRECTV retains the right to change (i) both the Rate Matrix
and Service Call Payments schedule pursuant to Section 5.b., above, (ii) the
Performance Standards as set forth in Exhibit 3.e.(v), and (iii) zip codes
associated with the DMAs or partial DMAs listed in Exhibit 1.a.ii., from time to
time in its reasonable discretion, as its business needs dictate, provided that
reasonable, prior written notice shall be provided to Contractor. Subject to the
exclusions set forth in the previous sentence, this Agreement may only be
modified or supplemented by written agreement by both parties. Modifications
include, but are not limited to, changes to Contractor’s business entity,
including name, ownership and/or legal organizational formation/structure.

17.     Assignment. As this is an agreement for personal services, Contractor
may not assign its rights and obligations under this Agreement without the
written consent of DIRECTV. Any purported assignment by Contractor to a third
party in violation of this Section shall be void effective as of the date the
attempted assignment was made, and DIRECTV shall have the right immediately to
terminate this Agreement upon notice of such attempted assignment without
consent. DIRECTV, in its sole discretion, may assign its rights and obligations
under this Agreement at any time for any purpose.

18.     Indemnification. Contractor shall indemnify, defend and hold DIRECTV,
its affiliate, subsidiary and parent entities and each of their respective
directors, officers, employees, agents, assigns and successors harmless from any
and all costs, expenses, liability, claims, judgments, lawsuits and demands
(including attorneys’ fees) arising out of (a) the performance, breach or
alleged breach by Contractor of its obligations, warranties, representations or
covenants under this Agreement; (b) the negligence or other wrongdoing, in whole
or in part, on the part of any employee, agent, servant, subcontractor, or
representative of Contractor in connection with the performance of its
obligations under this Agreement; (c) the termination, disturbance, interruption
or other interference with services of any type of utility or other public or
private facility damaged, harmed or disturbed, or caused to be disturbed, by
Contractor and any of its agents, servants, employees, subcontractors or
representatives; (d) any acts or omissions of Contractor which would cause the
independent contractor status as provided in Section 19 to be breached; and
(e) any acts or omissions of any Approved Subcontractor. This Section shall
survive the termination or expiration of this Agreement. DIRECTV shall
indemnify, defend and hold Contractor, its officers, directors, employees,
agents and affiliates harmless of and from any and all costs, expenses,
liability, claims, judgments, lawsuits and demands (including attorneys’ fees)
arising out of (a) the performance or breach by DIRECTV of its obligations under
this Agreement; or (b) the active negligence or other wrongdoing on the part of
any employee, agent, servant or representative of DIRECTV in connection with the
performance of its obligations under this Agreement.

19.     Independent Contractor. Contractor is an independent contractor
authorized during the term hereof to perform and provide Services to DIRECTV.
Except as otherwise expressly provided herein, Contractor shall have full
control over the methods, techniques, sequences, and procedures of the Services
to be provided hereunder. This Agreement is intended to create an independent
contractor relationship between the parties for purposes of federal, state and
local law, including the Internal Revenue Code of 1986, as amended. Without
limitation, Contractor agrees to provide DIRECTV with a completed “Request for
Taxpayer Identification Number and Certification” in which the applicable
taxpayer identification number is identified. Because Contractor and
Contractor’s employees and subcontractors are not employees, franchisees, agents
or otherwise of DIRECTV, Contractor and its employees and subcontractors are not
entitled to any benefits to which DIRECTV employees may be entitled under
DIRECTV policies or as otherwise required by law, including workers’
compensation or unemployment compensation benefits. DIRECTV will not withhold
any taxes from any amounts payable to Contractor under this Agreement and will
not make any FICA or other contributions on behalf of or for the benefit of
Contractor, its employees and subcontractors. Contractor will be solely
responsible for the payment of all state, federal and local taxes on amounts
payable to Contractor under this Agreement. Contractor shall indemnify DIRECTV
for any claims relating to such payments.

20.     Employee Hiring Limitation. DIRECTV and Contractor agree that they will
not intentionally solicit or hire the other party’s employee(s) in any capacity
for ***** from the date an employee terminates employment with DIRECTV or
Contractor, unless otherwise mutually agreed upon in writing by DIRECTV and
Contractor. In addition, Contractor agrees that it shall provide DIRECTV written
notice of its intention to offer employment to an individual known to be
then-employed by another DIRECTV installation and service contractor within the
same or contiguous DMA.

21.     Service Marks and Trademarks. DIRECTV hereby grants, and Contractor
hereby accepts, the non-exclusive right to use the service marks or trademarks
of DIRECTV (the “DIRECTV Marks”) solely in connection with the provision of
Services during the Term. Contractor agrees that (i) it shall use the DIRECTV
Marks solely in connection with the provision of Services during the Term, and
in accordance with all of the terms and conditions set forth herein, (ii) the
DIRECTV Marks shall be exhibited and displayed in the exact form provided by
DIRECTV, (iii) it shall not make or permit the making of any copies of the
DIRECTV Marks, in whole or in part except as reasonably required for the
purposes herein specified, (iv) it shall not have the right to authorize others,
with the exception of Contractor’s affiliates, subsidiaries and agents, to use
the DIRECTV Marks (and then only subject to the restrictions set forth herein),
(v) its use of the DIRECTV Marks shall include all standard proprietary notices
prescribed by DIRECTV,

9

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

if any, and (vi) its use of the DIRECTV Marks shall conform to quality standards
which are provided by DIRECTV. All right, title and interest in and to the
DIRECTV Marks, including all associated goodwill shall remain vested in DIRECTV
subject to the rights of use granted in this Agreement. Contractor will not use
any service marks or trademarks of DIRECTV (“DIRECTV Marks”) or of any network
or programmer included in the DIRECTV programming services, without the specific
prior written consent of DIRECTV. Any unauthorized use of such marks by
Contractor, or any use not in compliance with any rules or procedures regarding
the use of such marks, shall constitute an infringement of the rights of DIRECTV
or of its network suppliers. Contractor shall be authorized to use the DIRECTV
Marks in accordance with the terms hereof and in accordance with the terms of
the trademark and logo guidelines provided by DIRECTV (the “DIRECTV Trademark
and Style Guide”). Notwithstanding any provision of this Agreement, Contractor’s
rights in the DIRECTV Marks shall be limited to those rights set forth here.
Contractor shall indemnify and hold DIRECTV harmless from and against any and
all costs, expenses (including reasonable attorneys’ fees) and liabilities
resulting from a breach of this Section. A breach of this Section shall be
deemed a material breach of this Agreement.

22.     Notices. All notices required hereunder shall be in writing and shall be
deemed given when personally delivered, when telecopied (with confirmation
receipt) if also sent via U.S. first class mail, upon delivery by an overnight
courier service, or upon the date of receipt when sent by certified mail, return
receipt requested, to the following address or to such other address a party may
hereafter designate in writing:

 

If to DIRECTV:

DIRECTV, LLC

 

Vice President, Field Operations

 

161 Inverness Dr. W

 

Englewood, CO 80112

with copies to:

1) Senior Vice President, Field Operations

 

DIRECTV, LLC

 

161 Inverness Dr. W

 

Englewood, CO 80112

 

Fax: (303) 712-4976

 

2) Legal Dept.

 

DIRECTV, LLC

 

161 Inverness Dr. W

 

Englewood, Colorado 80112

 

 

Fax: (303) 712-4947

If to Contractor: SEE EXHIBIT 2.e.

23.     Proprietary Information and Confidentiality.

a.     Definition. Contractor, its employees, agents and Approved
Subcontractors, in carrying out their duties, will have access to certain trade
secrets, marketing data, Customer Information as well as certain knowledge
concerning the business affairs of DIRECTV, including the terms of this
Agreement (collectively “DIRECTV Confidential Information”).

10

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

b.     Restricted Use. Neither Contractor, its employees, agents nor Approved
Subcontractors may use any DIRECTV Confidential Information for any reason
whatsoever (other than to perform this Agreement), including, but not limited
to, for its own benefit or for the benefit of a third party or to interfere, or
cause interference with DIRECTV and DIRECTV’s customers. Contractor shall ensure
that DIRECTV Confidential Information is protected with at least the same degree
of care Contractor uses to protect its own information of like nature, but no
less than a reasonable degree of care, taking into account the competitive
nature of the information. Contractor specifically agrees that all materials
(and all copies thereof) relating to DIRECTV, including, but not limited to, all
price and specification catalogues, lists of all former and current DIRECTV
customers or prospect lists supplied by DIRECTV or generated by Contractor
during the course of this Agreement, all administrative manuals, all sales
literature, and any and all other information or data related to DIRECTV’s
programming services, are the exclusive property of DIRECTV and are to be used
by Contractor, its employees, agents and subcontractors solely in the
performance of their obligations and duties as described herein, and that such
lists and other data are to be returned to DIRECTV immediately upon termination
of this Agreement. In addition, to the extent that DIRECTV Confidential
Information, per DIRECTV’s instruction, becomes obsolete or outdated, such
documentation is to be destroyed pursuant to Paragraph 2.d., above, subject to
Contractor’s right to maintain the documentation beyond this date as set forth
in paragraph 2.d., above.

c.     Confidentiality Agreements. Contractor agrees that it will require its
employees, agents and Approved Subcontractors to sign an agreement that protects
DIRECTV at least to the same degree as set forth in this Section before any
activity in support of this Agreement is undertaken by such employee, agent or
Approved Subcontractor.

d.     No Obligation of Confidentiality. For purposes of this Section, DIRECTV
Confidential Information shall not include information: (i) which becomes
generally available to the public through no wrongful act of Contractor; (ii) is
already lawfully in the possession of Contractor and not subject to an existing
agreement of confidentiality; (iii) is furnished to Contractor by a third party
free from any duty of confidentiality to DIRECTV; or (iv) is disclosed pursuant
to the binding order of a government agency or a court so long as Contractor
provides notice to DIRECTV prior to any such disclosure and uses reasonable
efforts to obtain confidential treatment for the information.

e.     Irreparable Damage. Contractor acknowledges and agrees that DIRECTV would
be irreparably damaged if Contractor breached any part of this Section and that
DIRECTV may take any action, including seeking injunctive relief, to prevent
Contractor’s prospective breach or continuing breach of this Section.

f.     Material Consideration. Contractor acknowledges and agrees that
Contractor’s and its employees’, agents’ and subcontractors’ compliance with
this confidentiality Section is a material consideration to DIRECTV in entering
into this Agreement and the relationship hereby created.

24.     Limitations on Damages. CONTRACTOR AND DIRECTV AGREE THAT THERE WILL NOT
BE ANY LIABILITY TO THE OTHER FOR ANY LOST PROFITS, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

25.     Miscellaneous Provisions.

a.     Reservation of Rights. All rights not specifically granted to Contractor
in this Agreement are expressly reserved to DIRECTV.

b.     Authority to Execute. Each party represents to the other that the person
executing this Agreement on such party’s behalf has the right, power and
authority to enter into this Agreement and to perform such party’s obligations
under this Agreement and that such execution is binding upon such party.

c.     Waiver. Any failure to insist on the strict performance of any term or
condition of this Agreement: (i) shall not be deemed a waiver of such term or
condition unless the waiver is reduced to writing and signed by the parties; and
(ii) shall not act as a waiver of the right to insist upon strict performance of
that term or condition in the future.

d.     Integration. This writing represents the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous agreements with respect to the same; it may not be
altered or amended, except by an agreement in writing signed by the Parties.
Notwithstanding the foregoing, nothing herein shall be construed to supersede or
otherwise affect the Parties’ rights and obligations under the Sales Agency
Agreement between the Parties.

11

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

e.     Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard to any conflict of law principles.

f.     Jurisdiction and Venue. In the event of any legal action involving this
Agreement, the parties agree that exclusive venue shall be where DIRECTV’s
corporate headquarters is located. With respect to all disputes under this
Agreement, Contractor submits itself to the exclusive personal jurisdiction of
the federal and state courts of the State of California.

g.     Headings. The headings of paragraphs in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

h.     No Inference Against Author. No provision of this Agreement shall be
interpreted against any party because such party or its legal representative
drafted such provisions.

i.     Severability. If any part of any provision of this Agreement is invalid
or unenforceable under applicable law, the provision shall be ineffective only
to the extent of such invalidity or unenforceability without in any way
affecting the remaining parts of the provision or this Agreement.

j.     Binding Effect. This Agreement is binding upon the parties hereto, and
their respective executors, administrators, heirs, assigns, and successors in
interest.

k.     Attorney Fees. In the event of any legal dispute between the parties, the
prevailing party shall be entitled to all costs and expenses, including expert
witness fees and reasonable attorneys’ fees, at trial and at any appeal
therefrom.

l.     Remedies. Subject to the limitations of Section 24, no remedy conferred
by any specific provision of this Agreement is intended to be exclusive of any
other remedy available to the parties under this Agreement or at law or in
equity, whether by statute, rule or otherwise.

m.     Defined Terms. Any defined terms used in the Exhibits to this Agreement
shall have the meanings given to them in this Agreement.

n.     Counterpart Signatures. This Agreement may be executed in counterparts,
all of which taken together shall constitute one and the same instrument.

o.     Survival of Terms. The rights and obligations which, by their terms or
nature, extend beyond the termination or expiration of this Agreement, shall
survive any expiration or termination of this Agreement.

IN WITNESS WHEREOF the duly authorized representatives of the Parties hereto
have caused this Agreement to be executed as of the day and year first written
above.

 

CONTRACTOR

 

DIRECTV, LLC

By:

/s/ James Mandel

 

By:

/s/ David Baker

 

Name: James Mandel

 

 

Name: David W. Baker

 

Title: CEO, Multiband Field Services, Inc.

 

 

Title: Senior Vice President

 

 

 

12

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 1.a.i.

SERVICES/FULFILLMENT SERVICES

Fulfillment Services

—

High Power residential installations, including retail sales agents, DIRECTV
Direct Sales initiatives and fulfillment of other acquisition activities

—

Multi-satellite residential installations including PARA TODOS, Local into Local
and High Definition

—

Wildblue

—

Commercial customer installations (upon Contractor’s applicable commercial
certification by DIRECTV)

 

     

  

Grade 1 - Capable of installing up to 4 or 8 IRDs in the same commercial
establishment using one multiswitch

 

 

 

 

  

Grade 2 - Capable of installing any number of IRDs in a commercial establishment
using multiple multiswitches

 

 

 

 

  

Grade 3 - Capable of building a headend in a commercial establishment that
receives DIRECTV programming, converts it to a standard VHF/UHF channel
frequency and distributes it to a “cable ready” TV set on a standard UHF/VHF
distribution system.

Service Work

—

Service Calls (including escalated Service Calls from other Contractors)

—

Move/transfer installations

—

DIRECTV System and other equipment pick-ups (disconnected and downgraded
accounts)

—

Additional outlet upgrades

—

Relocates

—

Multi-satellite upgrades

—

High Definition (“HD”) Antenna Installation

 

 

 

13

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 1.a.ii.

FULFILLMENT SERVICE DMAS

(Pursuant to Contractor’s Authorization under Section 1(a) of the Agreement)

This or these DMAs or portions of DMAs are assigned to Contractor on a
non-exclusive basis. Work Orders may also be provided to Contractor within zip
codes adjacent to, but not within a DMA listed below. Contractor IS NOT
AUTHORIZED TO CONDUCT FULFILLMENT OR OTHER SERVICES PURSUANT TO THIS AGREEMENT
IN ANY DMAs NOT AUTHORIZED BY THIS CONTRACT OR UNLESS DIRECTED IN WRITING BY
DIRECTV.

DMA Assignment

*****

During the Term, DIRECTV may elect to offer to Contractor additional Services
work outside of the DMAs currently listed. Contractor may elect to take on this
additional work at its sole discretion. In such case, such additional Services
work shall involve Contractor operating as the primary provider in the
additional DMA(s) (in such case, a transition of the former primary provider
will occur simultaneously) or Contractor operating as the secondary provider
with the primary Services provider remaining in the applicable DMA(s).

If Contractor operates as the primary provider in the additional DMA(s), all
terms and conditions as set forth herein shall apply to the Services provided.
If Contractor operates as the secondary provider, with the primary Services
provider remaining in the additional DMA(s), then all terms and conditions as
set forth herein the shall apply to such Services provided by Contractor, with
the following exceptions:

1.

Employee to Approved Contractor ratio, as set forth in Exhibit 2.c., Subsection
B. (“Subcontractors”), shall not apply;

2.

Vehicles shall not be held to the DIRECTV branding (“logo”) requirements, as set
forth in Exhibit 2.c., Subsection D (“Vehicles”), but each such vehicle operated
as a secondary provider shall continue to identify Contractor or Approved
Subcontractor by name;

3.

The Completion Rate metric and each Average Days to Close metric, as set forth
in Exhibit 3. e. (v), shall not apply to secondary provider-performed Work
Orders (all other Performance Standards metrics and Non-performance Chargebacks
will apply); and

4.

No Performance Standards metrics data shall be used to calculate any chargeback
or bonus within the first ***** days of operation as a secondary provider in any
given DMA

 

 

 

14

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 1.a.iii - Statement of Work

Residential Statement of Work

*****

 

 

 

15

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 2. a.(i)

Handheld Devices

Contractor shall be required to ensure that its technician workforce is
outfitted with laptops and/or handheld devices (collectively the “Devices”) at
its cost, pursuant to the additional terms and conditions set forth below:

1.

The Devices.

1.1     DIRECTV hereby identifies ***** approved choices of Devices to be used
by Contractor in connection with the delivery and performance of Services by
Contractor pursuant to Work Orders generated for DIRECTV customers that DIRECTV
may, from time to time during the Term of the Agreement, forward to Contractor,
and hereby requires that Contractor to utilize the Devices in order to deliver
and provide Services upon the terms and conditions set forth herein as well as
within the Handheld Policies and Procedures (the “Handheld P&P”). The *****
choices are: ***** (ATT/T-Mobile only). As between DIRECTV and Contractor,
Contractor shall be responsible for the cost and maintenance of all such Devices
(including air time via a DIRECTV-approved wireless service provider) allocated
to its employee technician workforce.

1.2     Contractor hereby agrees to perform the Services while utilizing the
Devices strictly in accordance with the terms and conditions of this Agreement
as well as the Handheld P&P. Furthermore, Contractor agrees that any and all
customer data, including but not limited to customer signatures, captured by
and/or stored on the Devices shall be treated as DIRECTV Confidential
Information, as defined herein.

1.3     To the extent that Contractor elects to purchase additional hardware
(example: vehicle Device base), approved software licenses and/or accessories to
the Device at its sole cost, Contractor may do so. Contractor acknowledges and
agrees that any additional software purchased by Contractor and loaded onto a
Device shall be done at Contractor’s risk.

1.4     Contractor shall be responsible for negotiating and entering into its
own wireless service agreement with a DIRECTV-approved service provider as well
as all airtime (voice/data) charges associated with operating the Devices.
Additionally, all routine maintenance and repair shall be at Contractors sole
cost.

1.5     Contractor agrees that, on a monthly basis, no less than ***** percent
(*****%) of all eligible IRDs shall be activated by Contractor via the Device as
is measured territory-wide; provided, however, that in every case, the
applicable technician should attempt to activate each eligible IRD via the
Device prior to selecting alternate methods of activation.

 

 

 

16

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 2.c.

PERSONNEL, VEHICLES AND UNIFORMS

A.     Personnel.     With respect to any employee or Approved Subcontractor, as
defined below, who is assigned by Contractor to perform its duties under this
Agreement, any part of which requires entrance by the employee onto property
owned or rented by a DIRECTV customer, or any other citizen of the community,
Contractor warrants that such individual is qualified, able and suitable to
perform the duties assigned in a good, professional and workmanlike manner and
with care and concern for DIRECTV, DIRECTV’s customers, third parties and any of
their property, and that they have successfully completed SBCA Certified
Installer Training (or other DIRECTV-approved training program) and have been
otherwise properly trained to perform and provide the Services hereunder
(Services could expand requiring specific DIRECTV training). Specifically,
Contractor shall only allow those employees and Approved Subcontractor
technicians who have successfully completed the applicable DIRECTV-approved
training program to perform those Services which require a certain minimum level
of training (i.e., Grades 1-3 DIRECTV commercial installation certification). In
the event that Contractor is considering offering employment to an individual
then currently employed by another installation and service contractor of
DIRECTV, Contractor shall inform DIRECTV of this decision prior to any offer of
employment being made. Throughout the Term, Contractor shall maintain an
accurate database setting forth the skill sets and training programs completed
by each of its technicians and such data shall be subject to independent review
by DIRECTV pursuant to Section 2.d of the Agreement. Contractor shall,
throughout the Term of the Agreement, maintain a minimum ***** supervisor to
technician ratio, including Approved Subcontractors, in each individual market
that Contractor operates. In addition, Contractor hereby agrees to include a
reasonable background check and drug screen on potential employees (including
both new individuals and former employees who desire to return to Contractor)
within its standard hiring/operating policies with respect to those individuals
whose employment shall include performing the Services. Contractor agrees to use
DIRECTV’s approved vendor(s) for the performance of such checks and screens.
Both the individual employee background checks as well and the results of
negative drug screen shall be made available to DIRECTV upon reasonable notice
to verify compliance. Specifically, Contractor shall ensure that:

(i)     such individual has been required to take a 9-panel drug screening test
for those controlled substances as dictated by Contractor and the results of the
test were negative prior to the offering of employment;

(ii)     a federal, state and county (including city, if applicable) criminal
background check, subject to applicable law, was performed on such individual
(including sex offender database check) and the check revealed no
(a) convictions for felonies, (b) misdemeanor convictions related to violence or
sex offenses, or (c) other information which would indicate that the individual
is a danger to DIRECTV, its customers, third parties or any of their property;
and

(iii)     a social security number verification and DMV record review has
occurred.

B.     Subcontractors. In no event shall Contractor appoint or allow any third
party or subcontractor (each a “Subcontractor) to perform and provide any
Services prior to (i) that Subcontractor providing to Contractor evidence of a
reasonable background check and drug screen of each of its Services-providing
technicians which is no less stringent than those requirements for Contractor as
set forth above (Contractor to maintain on file all Subcontractor technician
background checks and negative drug screen results available for audit by
DIRECTV), (ii) that Subcontractor and its technicians receiving and successfully
completing SBCA Certified Installer Training and/or other DIRECTV-approved
training program such as the Jones NCTI Assessment, which may be a fee based
program and may require testing to be completed at a specified testing center,
as determined by DIRECTV in its sole discretion and (iii) receiving an approval
from DIRECTV (each an “Approved Subcontractor”), which approval may or may not
be granted in DIRECTV’s discretion, provided that Contractor shall not permit
Approved Subcontractors to perform more than ***** percent (*****%) of
Contractor’s aggregate Work Orders in any given accounting month during the
Term, without the prior written approval of DIRECTV; provided, further, that in
no event shall the percentage of monthly closed Work Orders performed by
Approved Contractors in any particular DMA exceed ***** percent (*****%). In the
event Contractor engages or otherwise utilizes Approved Subcontractor(s) in the
performance of Services as set forth herein, Contractor shall cause such
Approved Subcontractor(s) to comply with and abide by the terms, conditions and
restrictions imposed upon Contractor as set forth in this Agreement, including
all attachments and exhibits related thereto; provided, however, that Contractor
shall be solely responsible for the methods, techniques, sequences, and
procedures of the Services to be provided hereunder and the timely completion of
each Work Order performed by such Approved Subcontractor(s), if any; provided,
further, that the utilization of a Subcontractor may be expressly forbidden
pursuant to the specific terms of the attached Statement of Work applicable to
the contemplated Service. On a monthly basis, Contractor shall be obligated to
provide to DIRECTV, a written list of its Approved Subcontractors who actually
performed Services. All Approved Subcontractor usage data provided to DIRECTV
shall be subject to verification by DIRECTV as set forth in paragraph 2.g. In
addition, each Approved Subcontractor shall be identified in Siebel, or any
successor system, such that DIRECTV may at all times

17

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

determine the labor capacity of each such Approved Subcontractor. DIRECTV, in
its sole discretion and upon notice to Contractor, may terminate the Approved
Subcontractor status of any such third party or subcontractor and Contractor may
not engage or otherwise utilize such third party or subcontractor in the
performance of Services as set forth herein unless and until DIRECTV, in
writing, reinstates such third party or subcontractor as an Approved
Subcontractor, if ever. In addition to Approved Subcontractors who shall be
performing Services hereunder, Contractor may elect to deploy third parties with
respect to certain call center and/or data management activities. In no event
shall any such third party vendor have access to any DIRECTV Confidential
Information, as defined in Section 23.a. of the Agreement, prior to DIRECTV’s
(i) written approval of such third party vendor, and (ii) receipt of a fully
executed confidentiality agreement, including terms and conditions materially
consistent with Section 23, by and between Contractor and such third party
vendor (at which point such third party vendor would become an Approved
Subcontractor).

C.     Identification Cards. Contractor, at its own expense, will provide
identification badges to be worn by personnel, including Approved
Subcontractors, engaged in the performance of Contractor’s duties under this
Agreement. DIRECTV shall provide Contractor with a generic ID card template to
be used. Such badges will include the name, address and telephone number of
Contractor, in addition to a photograph and the name of the individual wearing
the badge. The identification badges will be displayed by all Contractor
personnel at all times while performing the Services and shall indicate that the
installer is an authorized DIRECTV installer. In addition, installers and
maintenance personnel will present a professional appearance at all times and
will wear DIRECTV uniforms, as set forth below. Qualifications for performance
shall include, but not be limited to, customer-relations skills, technical
skills and adherence to dress standards. Employees shall identify themselves as
Contractor’s employees, not DIRECTV employees, in any circumstance where
identification is necessary.

D.     Vehicles. DIRECTV requires that no less than ***** percent (*****%) of
all Work Orders performed shall be carried out by technicians driving vehicles
meeting DIRECTV’s standards. Therefore, Contractor’s aggregate vehicle fleet,
including those vehicles used by any Approved Subcontractor shall consist of no
less than ***** percent (*****%) of new or like-new and damage-free,
OSHA-compliant, white vans or trucks with matching, white truck-bed shell. In
addition, while no more than ***** percent (*****%) of all vehicles, either HSP
or Approved Subcontractor or both, may be a color other than white, each such
vehicle shall be new or like-new and damage-free, OSHA-compliant vans or trucks.
DIRECTV’s specific standards as to what shall constitute new or like-new, as
well as the trademark guidelines, shall be clearly set forth within the DIRECTV
vehicle approval policy.

Failure by Contractor to meet this fleet requirement shall be considered a
material breach of this Agreement. Only vehicles owned or leased as well as
insured by Contractor, or the Approved Subcontractor, if applicable, will be
considered for eligibility under the minimum fleet requirement. Contractor shall
clearly identify all vehicles and other major equipment operating under the
authority of this Agreement with Contractor’s name and phone number as a service
provider for DIRECTV or such other entity as DIRECTV may reasonably direct.
Contractor shall display the DIRECTV logo on all vehicles and other major
equipment it operates under this Agreement in accordance with the terms hereof
and in accordance with the terms of the trademark and logo guidelines provided
by DIRECTV. In the event that DIRECTV creates a van “wrap” displaying the
DIRECTV logo and/or other marketing or promotional messages related to the DBS
service, Contractor shall be required to purchase and install such wrap for each
fleet vehicle required hereunder. In no event shall Contractor modify in any way
the wrap (including, but not limited to, listed phone numbers on any part of the
wrap) without the prior written approval of DIRECTV. In addition, any vehicle
used by an Approved Subcontractor that displays the DIRECTV logo shall
(i) clearly identify the vehicle as a contractor vehicle (including the phone
number of the Approved Subcontractor), and (ii) only be in the form of a
magnetic decal which shall be removed by the Approved Subcontractor at all times
when such vehicle is not performing services on behalf of DIRECTV. In no event
shall Contractor place, or allow any Approved Subcontractor to place, any
DIRECTV markings on any vehicle not meeting the standards as set forth in the
vehicle approval policy. All vehicles used by Contractor in the performance of
the Services shall be kept clean and shall be maintained in accordance with
reasonable standards specified by Contractor.

E.     Uniforms. Contractor shall require that all of its technicians, including
all Approved Subcontractor technicians, performing Services within the
residences or commercial establishments of DIRECTV customers wear no less than
the approved DIRECTV shirt, jacket (if applicable) and cap while performing the
Services. In addition, all technicians shall wear DIRECTV-approved pants while
performing any Services. Such shirts, jackets and caps shall be offered to
Contractor from DIRECTV, or its agent, at DIRECTV’s published prices. All other
optional DIRECTV uniform items may be purchased by Contractor from DIRECTV, or
its agent, at its discretion, but shall not be required attire under this
Agreement.

F.     Personal Grooming Standards. Contractor shall ensure that all technicians
(both employees and contracted Authorized Subcontractors) strictly adhere to the
DIRECTV Personal Grooming Standards, as set forth in the Policies and
Procedures.

18

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

G.     Technician Certifications. Within every assigned DMA, Contractor shall
maintain a workforce certified to complete Production work orders (“Production”
shall mean install, upgrade, Movers/Formers work orders). Each Contractor W2
technician (and Authorized Subcontractor technicians created prior to January 1,
2011) must have the following certifications in place at all times:

a.

DIRECTV KaKu Certification

b.

DIRECTV New Hire Certification

c.

DIRECTV SWM Certification

d.

DIRECTV Service Technician

e.

SBCA Certification

f.

Connected Home Certification

g.

Networking Basics Certification

Commencing January 1, 2013, all Production technicians are required to have the
RF certification in addition to the above.

Each Authorized Subcontractor technician created after January 1, 2011 must have
the following certifications in place at all times:

a.

SBCA Certification

b.

Jones Certification (Sub Partner Core)

c.

Networking Basics Certification

In addition to the qualifying certifications list above, any Authorized
Subcontractor technician completing Service work orders must also have the
following certifications in place at all times:

a.

Service Certification

b.

Network Troubleshooting

Commencing January 1, 2013, service technicians are required to have the Service
2012 certification which replaces the Service Certification. In addition, all
service technicians must have the RF certification

Contractor must close no less than ***** percent (*****%) of Production work
orders and no less than ***** percent (*****%) of Service work orders with a
properly certified technician, as set forth above. Effective January 1, 2013,
Service work order closure compliance shall increase to no less than *****
percent (*****%).

 

 

 

19

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 2.e.

CONTRACTOR CONTACT LIST

(To be filled in by Contractor)

 

  

  

 

  

 

Name

  

 

  

 

 

 

 

  

 

Address

  

 

  

 

  

  

 

  

 

Phone

  

 

  

 

 

  

 

  

 

Fax

  

 

  

 

  

  

 

  

 

Email

  

 

  

 

Designated contact person: 24/7:

  

 

  

 

  

Name

  

number

  

email

 

 

 

20

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 3.

CONTRACTOR INSTALLATION & SERVICE RESPONSIBILITIES

a.     General. Contractor shall, (i) furnish all necessary materials, labor,
tools, and equipment required for the successful completion of each Fulfillment
Service hereunder; (ii) during the course of performing a Fulfillment or Service
Work Order, avoid the accumulation of excessive, unsightly, or dangerous waste
material, and shall ensure the orderly removal and disposal thereof;
(iii) furnish and pay for all required licenses and permits, and post any bonds
or security required under applicable laws, with respect to all Services
performed by Contractor; (iv) be solely responsible for the methods, techniques,
sequences, and procedures of DIRECTV System installation and other Services, if
any, and the timely completion of each Work Order; (v) provide information
regarding such DIRECTV System installation and other Services, if any, as
reasonably requested by DIRECTV, in a format reasonably acceptable to DIRECTV;
and (vi) abide by all local, state and Federal laws, statutes, rules,
regulations and ordinances including applicable Consumer Protection Acts. In all
of its activities as a representative for DIRECTV, Contractor shall conduct
itself in a commercially reputable and ethical manner and shall engage in no
deceptive sales practice or other practice which impugns DIRECTV’s reputation
and goodwill.

(i)     Customer Ownership. In performing and providing the Fulfillment Services
for DIRECTV customers, Contractor shall not obtain any ownership or otherwise
any right to such DIRECTV customers or customer information related thereto
(collectively, the “Customer Information”). As between DIRECTV and Contractor,
the Parties agree and acknowledge that the Customer Information is confidential
information of DIRECTV, and the use and dissemination of such Customer
Information shall be subject to Section 23 herein.

(ii)     Training. Contractor agrees to provide at all times a qualified and
fully-trained administrative, installation, and service staff. In performing and
providing the Services hereunder, Contractor agrees to develop and implement at
its expense adequate training programs based on specifications provided by
DIRECTV (such specifications to include minimum classroom and field training
requirements), and Contractor shall attend all training programs requested by
DIRECTV. In addition, DIRECTV, in its sole discretion, may produce and
distribute to Contractor, certain training materials by online delivery, video
broadcast or in video tape or CD ROM format. Such material shall be made
available to all technicians, including Approved Subcontractors when applicable,
by Contractor. Contractor shall provide a “hands on” training facility at each
warehouse / plant location where eight (8) or more technicians report on a
regular basis (daily or weekly). “Facility” shall be defined as a permanent, or
mobile unit that includes, but is not limited to, IRD(s) (including advanced
services), ODU(s), television, VCR/DVD, wiring diagrams, cable, drop materials,
computers and network material as needed and specific tools used in DIRECTV
installation and service. Contractor acknowledges and agrees that its provision
of certain Services shall require the completion of specific training programs
necessary to perform the tasks as set forth in the applicable Statement of Work.
Certain training sessions or materials shall require that Contractor obtain
signatures from each technician that may be scheduled to perform the Services
addressed in the particular training session. Contractor shall maintain records
establishing training dates identified by applicable subject matter, attendees
and pass/fail records for all technicians involved in such training session.
Such proof of receipt of training via technician signatures, including, but not
limited to all graded tests and related materials for each technician, shall be
maintained (via either original documents, copies or, if applicable, searchable
database) by Contractor and subject to audit by DIRECTV.

b.     Installation and Service Specifications.

(i)     Contractor agrees that all Services provided by Contractor pursuant to
this Agreement will be performed in a good and workmanlike manner in accordance
with this Agreement, including the applicable Work Order and the Policies and
Procedures. Contractor and Approved Subcontractors shall thoroughly study and
know the contents of such Policies and Procedures and shall keep the most
current form of such Policies and Procedures in their vehicles at all times as a
reference source.

(ii)     Contractor warrants the quality and workmanship of all Services for the
first twelve (12) months from the date of provision of such Services (unless
otherwise set forth in the applicable Statement of Work), and shall timely
repair or fix any defects in the Services provided, or otherwise re-perform the
Services during the said time period without charge to DIRECTV or the customer.

21

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

(iii)     In the event that Contractor materially breaches the obligations in
the provision of the Services hereunder, in addition to the termination and
other rights DIRECTV may have hereunder, Contractor shall be responsible and
liable for all costs and expenses incurred by DIRECTV in properly providing the
Services and inspecting Contractor’s work; provided, however, that Contractor
shall be solely liable for any damage to private or public property resulting in
its provision of the Services, irrespective of the date on which such damage may
manifest itself, and shall indemnify DIRECTV with respect to any such claims
pursuant to section 18 hereunder.

(iv)     Contractor will obtain appropriate information and required locations
with respect to the location of buried cables and utilities prior to performing
any excavation or underground work and will locate, expose and protect from
damage all existing underground facilities, including electrical, telephone,
water, gas, sewer or other utilities. All location services must be performed in
a timely manner to enable Contractor to meet the performance standards set forth
herein.

(v)     In all installations of DIRECTV Systems where the customer has a phone
line, whether working or not, Contractor shall use the phone line to connect
each and every DIRECTV IRD in such DIRECTV customer’s premises. Contractor shall
make every effort to have the DIRECTV IRD successfully pass a phone test and
receive an impulse authorization. Contractor’s performance in connecting to the
phone line, FOR NEW INSTALLATIONS ONLY, may result in incurring a chargeback if
the percentage of non-responding IRDs, as measured on a monthly basis, exceeds
*****% of all IRDs activated during new installations by Contractor that month.

(vi)     Contractor shall utilize only those contractual forms/agreements to be
signed by DIRECTV customers upon installation/activation as prescribed by
DIRECTV (the “DIRECTV Forms”). No modification to such DIRECTV Forms shall be
permitted without DIRECTV’s prior written consent. With respect to each Service
provided by Contractor hereunder, Contractor agrees that it will complete and
obtain copies of the applicable DIRECTV Forms and will timely process and file
the hard copies of such DIRECTV forms in accordance with DIRECTV procedures.
Contractor shall provide the original or a copy of each completed DIRECTV Form
to DIRECTV upon DIRECTV’s request.

(vii)     Upon completion of a Fulfillment Service, Contractor shall remove all
of its tools, equipment and materials from the area, will leave the area clean
and ready for use and shall restore the area to the same condition as it was
prior to the performance of the Services.

(viii)     Contractor shall complete ODU Validations, on no less than *****
percent (*****%) of all Work Orders involving an ODU installation in any given
month. Contractor, at its option, may complete either “real-time” validations,
as is defined in the ODU Validation section of the P&P (the “QA Program”), or
“post installation” validations on a case by case basis to reach this *****
percent minimum, but each such post install validation must be captured in a QA
activity, according to the Quality Control P&P process, and conducted within
***** hours of the Work Order being closed. The aggregate of both validation
types, will be applied to this *****% minimum validation standard. Additionally,
Contractor shall be required to inspect ***** percent (*****%) of Service Call
Work Orders and shall use the QA P&P process and properly code those inspections
as “QA’s” using the QA activity. The Service within ***** Days performance
metric, as applied to the Work Orders validated by the three aforementioned
quality programs, shall not exceed *****% on a monthly basis. Service within
***** Days shall mean the opened Service Call percentage within ***** Days of a
prior closed truck roll activity (the Work Order validated/inspected). Any
noncompliance with the ODU installation SOW/process shall be rectified by a
Contractor supervisor or QC technician before leaving the customer’s
home. Contractor will track these ODU Validations in a manner consistent with
DIRECTV’s direction per the P&P with respect to the use of proper coding to
track validation activity in Siebel for both “Real-time Validations,” “Post
Installation” validations and Service Call Work Order inspections. Contractor
must also complete all associated follow up QA activities as quickly as is
reasonably possible, but in no event later than ***** days from the date of
installation. (NOTE: This program replaces Quality Assurance Program as
previously set forth in the Agreement). For each inspection, Contractor shall
use the form issued by DIRECTV as the same may be reasonably modified by DIRECTV
from time to time. Said form, along with the name of the technician being
inspected and the date of inspection shall be filed within Contractor’s
applicable field office and available for review by DIRECTV. Contractor shall,
subject to customer’s availability, immediately make necessary repairs based on
such inspection without additional compensation from DIRECTV or the applicable
DIRECTV customer (if the customer is not available for repairs during the
inspection visit, Contractor shall schedule its own appointment with the
customer in order to repair the DIRECTV installation as quickly as
possible). Any and all ODU Validations provided hereunder shall be performed by
an employee of Contractor (supervisor or above) other than the employee or the
individual who actually performed such Services. In no event shall an Approved
Subcontractor perform any ODU Validation on behalf of Contractor. Any failure by
Contractor to perform the minimum number of ODU Validations as required
hereunder (and/or failure to achieve the minimum pass rate for such work
inspected) for ***** measuring periods shall be deemed a material breach of this
Agreement. Notwithstanding the foregoing, DIRECTV reserves the right conduct its
own inspections

22

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

of Contractor’s work. In the event that DIRECTV reasonably determines that the
Services were not substantially performed pursuant to DIRECTV standards, DIRECTV
shall issue a non-pay Service Call Work Order requiring Contractor to promptly
return and perform the needed service.

(ix)     In the event of a Service Call Work Order requiring the deployment of
DIRECTV Hardware, Contractor shall use commercially reasonable efforts to use
refurbished DIRECTV Hardware (packaging will identify receivers as new or
refurbished) as opposed to new DIRECTV Hardware. It shall be Contractor’s
responsibility to manage its supply of refurbished DIRECTV Hardware and timely
order additional materials when needed.

c.     Ancillary Work. In some instances DIRECTV customers, or the recipient of
the Services provided hereunder, may contract with Contractor to provide
ancillary services related to the Services, but not specifically called for by
DIRECTV within the Work Order (“Ancillary Work”). For purposes of an example
only, such Ancillary Work may include the installation or relocation of an
off-air antenna, the running of additional cable or a sidewalk bore. In the
event Contractor agrees to provide such Ancillary Work, the actual rates for
such services shall be negotiated and agreed to in writing by customer and the
Contractor prior to the commencement of such Ancillary Work. The rates for such
Ancillary Work may be included in the DIRECTV “Not To Exceed” pricing list set
forth in the P&P. To the extent that the requested Ancillary Work is listed,
pricing must be in accordance with DIRECTV’s then-published pricing. In such
event, Contractor is operating as an independent contractor and is not an
employee or agent of DIRECTV nor shall DIRECTV be a party to such transaction.
In no event shall DIRECTV be responsible for the performance of Contractor with
respect to any Ancillary Work nor shall DIRECTV warrant or guarantee the
performance of Contractor with respect to the Ancillary Work. In performing
Ancillary Work, Contractor shall provide customer reasonable written
notification within its contract or Work Order form that DIRECTV is not the
party providing the Ancillary Work. Notwithstanding the foregoing, Contractor
warrants the quality and workmanship of all Ancillary Work for no less than
first ***** from the date of provision of such service, and shall repair or fix
any defects in the Ancillary Work provided, or otherwise re-perform the services
during the said time period at no additional charge to the customer. In
addition, Contractor agrees to charge the customer no more than reasonable
market rates for the specific services provided (see DIRECTV’s recommended rates
for Ancillary Work in the P&P, as defined in Section 2.4 of Exhibit 3.i.) .

d.     Materials. Contractor shall provide, at its own expense, all materials
necessary to complete the Fulfillment Service hereunder (the “Drop Materials”).
Exhibit 3.d., attached hereto and incorporated herein, contains a list of Drop
Materials that Contractor shall possess throughout the Term.

e.     Response Times.

(i)     Scheduling. Prior to receiving connectivity with DIRECTV’s customer
management system, as described in Section 2(a) above, Contractor shall have
sufficient labor available to meet DIRECTV’s response times as set forth below
no less than *****% of the time, as measured monthly on a per-DMA basis (subject
to the impact of force majuere events, as shall be reasonably determined by
DIRECTV), and shall inform DIRECTV’s dispatcher weekly of Contractor’s
availability on a *****-day rolling forecast. After receiving connectivity with
DIRECTV’s customer management system, Contractor agrees to enter, monitor and
maintain a specified amount of time, ***** days a week, for morning appointments
and afternoon appointments (or that appointment window as dictated by DIRECTV
should DIRECTV elect to shorten the appointment window) on the scheduling
management system for each assigned area to Contractor for Fulfillment Service
responsibilities, during which Contractor will be available to respond to
Fulfillment Service Calls scheduled in the system (the “Scheduling Quota”).
Contractor agrees to maintain the Scheduling Quota for ***** days in advance of
each day, regardless of fluctuations due to DIRECTV promotions or otherwise.
Contractor shall manage the Scheduling Quota and its technical personnel work
schedules so that certain time frames, as are determined by DIRECTV, are always
available to DIRECTV customers for the following:

(a)     Installation Requests (including primary and additional outlet
installations, upgrades, reconnects, antenna/outlet relocations and
move/transfers): Appointment always available within ***** hours of DIRECTV’s or
DIRECTV customer’s request;

(b)     Service Call Requests (including all maintenance and repair calls):
Appointment always available within ***** hours of the creation of the
applicable Service Call Work Order by DIRECTV (or the specific date requested by
the DIRECTV customer if beyond the next day); and

23

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

(c)     Equipment Retrieval Requests: If applicable, appointment always
available within ***** hours of DIRECTV’s or DIRECTV customer’s request.

With respect to all scheduling, Contractor shall be required to maintain
current, valid individual technician information (e.g., name, skill-set, shift,
etc.) on a daily basis. For the purposes of this section, “available” shall mean
that Contractor shall have no less than ***** percent (*****%) quota
availability for the applicable DMA, as measured by the past average monthly
quota.

(ii)     Installations.

(a)     Contractor shall be fully prepared to perform and complete all assigned,
scheduled Fulfillment Service appointments on the scheduled date and within the
scheduled appointment window, even if Contractor is unable to confirm such
appointment with the DIRECTV customer. If a DIRECTV customer is not at the
premises at the time of a scheduled appointment, Contractor shall leave a missed
appointment door hanger, which shall be provided at Contractor’s sole expense
and such door hanger shall contain Contractor’s name and phone number and such
other information as requested by DIRECTV. Such door hanger must be pre-approved
in writing by DIRECTV in accordance with the terms of this Agreement.

(b)     In the event that Contractor is unable to perform and complete all
assigned, scheduled Fulfillment Service appointments on the scheduled date and
within the scheduled appointment window, Contractor shall promptly contact the
DIRECTV customer by telephone to notify the DIRECTV customer of the scheduling
problem prior to the scheduled appointment time. Contractor shall promptly
reschedule the appointment at the earliest time convenient to the DIRECTV
customer, indicate the rescheduled appointment and the reason(s) therefor on its
scheduling calendar; provided, however, that DIRECTV reserves the right to, upon
notice to Contractor, immediately reassign such Fulfillment Service Work Order
to another party in the event that such Work Order was not timely performed due
to Contractor’s fault. In such case, Contractor shall not receive any
compensation related to such Service and may, pursuant to Exhibit 3.e.(v),
subject Contractor to a charge as a result of the missed appointment.

(c)     All Fulfillment Services shall be completed as scheduled.

(iii)     Maintenance and Service Calls. All maintenance and Service Calls
dispatched to Contractor by DIRECTV shall be completed as scheduled. In the
event that Contractor does not meet the “no later than *****” window for Service
Calls, DIRECTV shall have the right to transfer the Work Order to another party
and to charge Contractor for service work in the amount incurred by DIRECTV for
the transferred Service Call Work Order. Contractor shall be required to bring
back to specification any installation of a DIRECTV System found to be out of
specification, regardless of the original nature of the Service Call.

(iv)     Rescheduling. In the event DIRECTV customer requests a rescheduling of
an appointment through Contractor, Contractor shall promptly notify DIRECTV of
such request and the rescheduled appointment time and date. Contractor shall
monitor all rescheduling of Work Orders by DIRECTV and shall complete the
rescheduled appointment pursuant to the terms as set forth herein.

(v)     Performance Standards; Customer Interviews. Contractor shall be required
to meet the performance standards (the “Performance Standards: Chargebacks and
Performance Incentives”) described herein and as set forth in Exhibit 3.e.(v).
In addition to the specific Performance Standards, DIRECTV shall interview by
phone or other method, any number of newly-installed customers to obtain
feedback on such customer’s overall installation experience as provided by
Contractor (“Customer Interviews”). Such Customer Interviews will address issues
including, but not limited to, installation scheduling and performance,
technician neatness (uniform compliance) and professionalism, DIRECTV Service
demonstration by the Contractor technician, and costs related to Ancillary Work,
if any. Contractor, at its sole cost, shall be required to provide retraining
(as provided by DIRECTV) of all Contractor technicians should DIRECTV reasonably
believe that Contractor’s technicians are performing in a substandard manner
with respect to any particular process within the overall installation
experience. Any particular data collected regarding Contractor appointment
scheduling shall be included in the applicable monthly calculations by DIRECTV
of the Performance Standards.

f.     Equipment Retrievals. When a DIRECTV System receiver is replaced by
Contractor during a Service Call, Contractor shall retrieve the old receiver,
including the access card, from the DIRECTV customer and Contractor shall
promptly forward the old receiver and access card to DIRECTV’s hardware
reburbisher. DIRECTV will monitor the number of receivers activated upon a
receiver swap against the number of used receivers returned by Contractor. To
the extent that the number of returned receivers is materially less than the
number of those newly activated pursuant to the receiver swap, DIRECTV, in its
sole discretion, reserves the right to charge Contractor back for a reasonable
amount of this loss. In addition, certain DIRECTV System Components

24

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

and/or other components purchased by Contractor from DIRECTV pursuant to this
Agreement (including, but not limited to certain multi-switches and/or Wild Blue
components, etc.), as shall be specifically identified in the then-current Rate
Card, shall be subject to return verification by DIRECTV prior to the release of
payment to Contractor for the consumption of the replacement component(s). The
specific returns requirements shall be set forth in the Equipment Returns to
Repair Centers and Scrap Procedures section of the P&P.

g.     Education; Customer Follow-up. Contractor shall, at the time of
installation of a DIRECTV System, provide each DIRECTV customer with adequate
customer education, as set forth in Exhibit 1.a.iii, regarding the use and
operation of DIRECTV System. During each Service Call, Contractor personnel
shall provide DIRECTV customers with adequate education regarding the nature of
the problem leading to the maintenance or other Service Call and the resolution
of such problem. Such customer education shall include no less than Contractor
personnel performing each step set forth in the Installation Checklist, attached
hereto and incorporated herein as Exhibit 3.g. Contractor shall collect from
each applicable customer a completed Installation Checklist signed by customer
and such checklists shall be kept on file at Contractor’s applicable office for
DIRECTV’s review. In addition, Contractor shall outbound phone call or otherwise
contact ***** percent (*****%) of the customers serviced by Contractor under
(i) the “repeat service call within ***** days” scenario, (ii) a rescheduled
call and (iii) any canceled job each month in order to verify the level of
performance provided by Contractor’s technicians. DIRECTV shall provide to
Contractor recommended questions to be posed in such customer contacts. Such
data shall be subject to audit and review by DIRECTV.

h.     Property Damage Claims; Other Claims; Injuries. Contractor shall notify
DIRECTV’s designated contact person in writing within ***** hours of each known
incident in the course of its installations or performance of other Services
hereunder resulting in property damage or some other claim. Contractor shall
promptly investigate all such incidences and reach resolution satisfactory to
DIRECTV and the DIRECTV customer or other affected party as soon as possible
upon notice and not later than that time period set forth in the Policies and
Procedures. During the course of the investigation, Contractor shall provide
periodic status reports to DIRECTV’s designated contact person within the
DIRECTV Home Services Damage Claim Department. To the extent that Contractor
does not comply with this Section 3(h) (or the applicable Policies and
Procedures) or for whatever other reason DIRECTV deems it necessary to take any
action to investigate, defend, or resolve any such incidences, DIRECTV shall
have the right to charge back, invoice or otherwise recoup the costs of such
investigation, defense and resolution from Contractor pursuant to the terms of
the Damage Claim section of the Policies and Procedures. In addition to a
chargeback equal to DIRECTV’s actual costs associated with its resolution of a
Contractor-caused damage claim, DIRECTV shall also charge Contractor an
administrative fee equal to ***** dollars ($*****) for each damage claim that
DIRECTV is left to resolve as a result of Contractor’s inability to timely
address. Notwithstanding the foregoing, all allegations of bodily injury, other
than those covered under Workers Compensation laws, must be immediately reported
in writing to DIRECTV’s designated contact person.

i.     DIRECTV System Hardware sold to Contractor by DIRECTV. Throughout the
Term of the Agreement, DIRECTV may require that Contractor purchase DIRECTV
Hardware or System components such as an ODU and/or LNB from DIRECTV and deliver
and provide Services for such DIRECTV System Hardware specifically in the
fulfillment of DIRECTV offers. Such DIRECTV Hardware and/or System components
purchased by Contractor would then be purchased back by DIRECTV upon the
deployment by Contractor of the specific material as documented in the
applicable Work Order. The purchase by Contractor (as well as the re-purchase by
DIRECTV) of DIRECTV System and/or component inventory, including the execution
and filing of applicable UCC statements shall be performed in accordance with
the terms and conditions of such arrangement as hereby set forth in Exhibit 3.i.
Exhibit 3.i. may be amended from time to time by the mutual agreement of the
Parties.

j.     Call Center Requirements. To the extent that Contractor employs personnel
(or contracts with an Approved Subcontractor) to provide call center services
with respect to DIRECTV customer contact for the Services hereunder, the
following metric must be met, as measured on a monthly basis:

(i)     ASA (Average Speed of Answer) of ***** seconds or less, *****% of the
time.

Such call center connectivity shall allow for authorized DIRECTV-employee
real-time, remote monitoring.

 

 

 

25

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 3.d.

DROP MATERIALS; TOOLS

REQUIRED MATERIALS TO PERFORM EACH WORK ORDER

(subject to change from time to time)

See the Service Provider Installation Guide (“SPIG”) and/or the P&P

MINIMUM TOOLS REQUIRED TO PERFORM EACH WORK ORDER

See the Service Provider Installation Guide (“SPIG”) and/or the P&P

ADDITIONAL TOOLS RECOMMENDED TO PERFORM EACH WORK ORDER

See the Service Provider Installation Guide (“SPIG”) and/or the P&P

 

 

 

26

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 3.e.(v)

PERFORMANCE STANDARDS: CHARGEBACKS and PERFORMANCE INCENTIVES

*****

 

 

 

27

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 3.g.

INSTALLATION / SERVICE SATISFACTION CHECKLIST

Please see current Checklist form in the P&P

 

 

 

28

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 3.i.

SALE OF DIRECTV SYSTEMS AND COMPONENTS TO CONTRACTOR

I. THE USE OF CONTRACTOR-OWNED DIRECTV SYSTEM HARDWARE

1.       SALE OF DIRECTV SYSTEMS.

1.1       SALE. From time to time during the term of this Agreement, DIRECTV
agrees to sell to Contractor, and Contractor agrees to buy, DIRECTV System
components (including individual receivers, ODUs and LNBs) (collectively,
“DIRECTV System Components”), solely for use in connection with DIRECTV customer
installations and service work as described in Section 5 below, in such quantity
as is reasonably determined by both Contractor and DIRECTV, through modes of
transportation as reasonably determined by DIRECTV. As between DIRECTV and
Contractor, DIRECTV shall be solely responsible and liable for any and all costs
and expenses related to the shipment of all DIRECTV System Components to
Contractor under this Agreement, subject to the conditions set forth in
Section 2.5 below. Contractor hereby agrees that it will only use the DIRECTV
System Components purchased from DIRECTV hereunder for DIRECTV-assigned Work
Orders which require the consumption of such Contractor-owned DIRECTV System
Components and for no other purpose whatsoever, including, but not limited to,
Contractor’s own sales initiatives, if any.

1.2       TITLE. The title to each and every DIRECTV System Component sold and
shipped to Contractor hereunder shall remain with DIRECTV until such DIRECTV
System Component is delivered to, and accepted by, Contractor or to its
consignee. Notwithstanding anything to the contrary contained herein, upon
receipt of DIRECTV System Components, and until such DIRECTV System Components
are provided to a DIRECTV Customer and accepted by such DIRECTV Customer,
Contractor shall remain liable for any and all losses, thefts, damages or
otherwise (collectively, “Casualties”) in connection with such DIRECTV System
Components and shall maintain adequate insurance to protect such DIRECTV System
Components from and against any and all Casualties.

1.3        SECURITY INTEREST. Contractor hereby agrees to grant to DIRECTV a
first priority security interest (the “Security Interest”) in and to each and
every DIRECTV System Component purchased, but not yet paid for, by Contractor
from DIRECTV for the purposes of this Exhibit 3.i. during the Term of this
Agreement. Promptly upon execution of this Amendment, Contractor shall execute
and file any and all documents requested by DIRECTV to perfect DIRECTV’s
Security Interest in and to such DIRECTV System Components pursuant to the terms
hereunder, including, but not limited to, UCC-1 documents. In addition,
Contractor shall not encumber or otherwise cause any liens or security interest
to be placed on such DIRECTV System Components prior to the payment by
Contractor of each specific DIRECTV System Component.

2.       PAYMENT OF DIRECTV SYSTEMS; REPORTING/RECONCILIATION.

2.1       INVOICING PROCESS. DIRECTV shall provide an individual invoice (the
“DIRECTV System Invoice”) for each sales order shipment of DIRECTV System
Components sold to Contractor. The DIRECTV System Invoice shall be generated on
the date of individual shipment. Contractor shall have the affirmative duty to
inspect each received shipment to verify actual count and to note any visible
physical damage to the shipment. Without the timely reporting to DIRECTV of any
discrepancy as set forth below in Section 2.5, DIRECTV shall invoice Contractor
based solely on DIRECTV’s copy of the advanced shipment notification generated
by DIRECTV’s shipping agent applicable to such DIRECTV System Invoice.

2.2       INVOICE DUE DATE/OFFSETTING. Other than the exception stated in the
following sentence, the DIRECTV System Invoice due date shall be ***** days from
the date of the applicable shipment; provided, however, that in the event that
the due date is extended beyond ***** days, that specific period shall be stated
on the applicable invoice. Notwithstanding the foregoing, all advanced product
receivers (DVRs, HD and HD-DVR receivers) purchased will have an invoice due
date of ***** days from the date of the applicable shipment. The Invoice shall
primarily be for notification purposes and shall state that payment to DIRECTV
is not to be effectuated by the actions of Contractor. Rather, on the due date
as set forth on the applicable Invoice, DIRECTV shall automatically offset the
DIRECTV System Invoice balance against any amounts owed by DIRECTV to Contractor
under this or any other agreement between the parties, including those
Fulfillment, Service Call, any incentive or bonus, hardware reimbursement or
sales commission payments (as more fully detailed in Section 6, below) then
currently due to Contractor from DIRECTV.

2.3       HARDWARE SHIPPING SCHEDULE/COSTS. It is the parties’ intent to ship
hardware from DIRECTV to Contractor’s plants weekly based on DIRECTV’s rolling
***** day consumption forecast specific to the region(s) serviced by each of
Contractor’s applicable DIRECTV-authorized ship-to locations. Upon the receipt
of the applicable forecasts, Contractor shall determine the amount of hardware
desired to cover the intended weekly consumption period and shall order those
amounts of

29

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

hardware from DIRECTV through DIRECTV’s purchase order (“PO”) process. Upon the
receipt of such PO, DIRECTV shall issue a corresponding sales order and shall
initiate the shipment of such sales order. Contractor may, in its reasonable
discretion, request more or less hardware in its weekly PO than as is advised by
DIRECTV based upon DIRECTV’s rolling forecast and DIRECTV shall ship that
requested amount; provided, however, that in the event Contractor requests LESS
THAN the advised amount as communicated by DIRECTV and Contractor then requires
an additional shipment to cover the unanticipated shortfall (a “Contractor
Shortfall Order”), Contractor shall be solely responsible for all shipping costs
related to that specific Contractor Shortfall Order. Those shipping charges to
Contractor shall reflect DIRECTV’s actual shipping costs related to the specific
Contractor Shortfall Order. In addition, if Contractor requests delivery of
hardware in either less-than-full pallet quantities and/or delivery to locations
requiring a liftgate service, DIRECTV, in its sole discretion, may elect to
charge Contractor an additional handling fee of $***** per unit for less-than
full pallet quantities and $***** per pallet requiring liftgate service. In the
event that consumption exceeds DIRECTV’s anticipated forecast on which
Contractor based its weekly PO of hardware and an expedited shipment is required
(a “DIRECTV Shortfall Order”), DIRECTV shall be solely responsible for all
shipping costs related to that specific DIRECTV Shortfall Order. In no event
shall DIRECTV have any obligation to “buy-back” hardware ordered by Contractor
as a result of a shortfall in the anticipated the forecasted sales volume;
provided, however, that Section 7 hereunder sets forth those limited scenarios
where a hardware buy-back by DIRECTV may be applicable.

2.4       HARDWARE RECEIPT/RECONCILATION PROCESSES. Contractor shall have up to
***** days from the shipping date of the applicable sales order to report back
to DIRECTV any discrepancies between its PO and the shipped amounts pursuant to
DIRECTV’s sales order. Such discrepancies would include missing units, visible
damage and serialization inconsistencies. With respect to potentially latent
problems with hardware, including DOA receivers and inaccurate access card
information, such discrepancies shall be reported to DIRECTV no later than *****
days from the shipping date of the sales order which included the unit in
question. This reporting process shall follow the terms set forth in the P&P.

2.5       PURCHASE OF REFURBISHED RECEIVERS. Certain makes and models of used
receivers, as identified by DIRECTV, shall be returned by Contractor to DIRECTV
or its agent for refurbishment after such receiver has been replaced during a
Service Call. Pricing of refurbished receivers will be the same as a new unit of
the same make/model. It is the parties’ intention that Contractor shall limit
its purchase of refurbished receivers to that approximate number of receivers
previously returned to DIRECTV (or its agent) by Contractor for repair or
refurbishment. All DIRECTV System Components to be consumed by Contractor on
Work Orders generated by DIRECTV shall only be purchased by Contractor from
DIRECTV pursuant to the terms hereunder. In the event that DIRECTV is unable to
timely provide sufficient DIRECTV System Components required by Contractor to
timely perform pending Work Orders, Contractor may, upon the agreement of the
parties, acquire components from other pre-approved sources; provided, however,
that any use of non DIRECTV-provided System Components by Contractor in the
fulfillment of a Work Order which has not been pre-approved in writing by
DIRECTV shall be deemed a material breach of the Agreement.

3.       CUSTOMER PURCHASE OF DIRECTV SYSTEMS/TITLE TRANSFER. DIRECTV may from
time to time deliver a Work Order to Contractor for a particular installation,
ordering the purchase of a DIRECTV System Component and identifying the
particular DIRECTV System Component, DIRECTV Customer his/her address, how many
DIRECTV System Components will be delivered to him/her, and other pertinent
information. Contractor shall acknowledge receipt of the Work Order and shall
thereupon sell to DIRECTV, and DIRECTV shall purchase, the designated DIRECTV
System(s) at the price (“Purchase Price”) and on the payment and other terms and
conditions set forth in this Exhibit 3.i. for sale by DIRECTV to the DIRECTV
Customer. Title to and risk of loss of the DIRECTV System Component so purchased
shall pass to DIRECTV upon delivery and installation of the System at the
designated DIRECTV Customer’s location (at which time, DIRECTV shall
simultaneously transfer title of the System to the DIRECTV Customer), in
accordance herewith. DIRECTV may cancel the Work Order without liability if
Contractor fails to timely perform any of its obligations hereunder relating
thereto.

4.       DIRECTV DISCRETION. DIRECTV may set and change the terms of the sales
program that it offers to DIRECTV Customers in its sole discretion. DIRECTV
makes no guarantee regarding the volume of such transactions and nothing herein
grants Contractor any exclusivity regarding them; provided, however, that
DIRECTV shall use its best commercially reasonable efforts to offer to sell to
Contractor, on a weekly basis, only that amount of DIRECTV System Components as
shall be necessary to fulfill the actual number of Work Orders provided to
Contractor by DIRECTV, based on DIRECTV’s rolling sales forecast.

5.       DIRECTV CUSTOMER TRANSACTIONS. If the customer transaction for a
DIRECTV System Component is a sale, Contractor shall, on DIRECTV’s behalf,
deliver to the DIRECTV Customer all applicable warranty, user, and title
documents, as DIRECTV may prescribe. DIRECTV may set and change the price and
other terms of sale in its discretion, and shall bear all risk of collection. In
no event may Contractor collect any money or payments from the DIRECTV Customer
which are to be payable to DIRECTV, unless DIRECTV otherwise requests in
writing.

30

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

6.       HARDWARE PURCHASE PRICE. In consideration of new receiver purchases
only (including any advanced receivers such as new HD or DVR receivers) by
Contractor under this Exhibit 3.i., DIRECTV shall pay to Contractor, as
reimbursement, that purchase price (the “Hardware Reimbursement Fee”) as set
forth in Exhibit 4.A.(i) to the Agreement (“Schedule of Rates”), as amended
hereunder, for the applicable completed Work Order. For administrative purposes,
the parties agree that the DIRECTV Hardware Reimbursement Fee for any new
DIRECTV System receiver shall be the same amount as is established in the
applicable invoice for each such new receiver sold by DIRECTV to Contractor as
contemplated herein. In addition, while the applicable per-unit Hardware
Reimbursement Fee for new receivers shall remain identical to that specific
amount invoiced by DIRECTV in the applicable DIRECTV System Invoice, throughout
the Term of the Agreement, the actual invoiced amount and corresponding,
identical Reimbursement Fee per unit may, per DIRECTV’s discretion, fluctuate
during the Term upon notice by DIRECTV to Contractor.

The purchase price of the DIRECTV System Components including:

(i)

New/refurbed DIRECTV standard receivers;

(ii)

New/refurbed DIRECTV DVR receivers;

(iii)

New/refurbed high definition DIRECTV receivers;

(iv)

new/refurbed HD/DVR DIRECTV receivers;

(v)

HD antennae;

(vi)

ODUs;

(vii)

LNB; and

(viii)

Individual remotes

purchased by Contractor as contemplated herein (the “Purchase Price”) shall be
set by DIRECTV with DIRECTV providing Contractor approximately ***** days notice
of any change to the then current per-item pricing. Other Components may be
added by DIRECTV throughout the term of the Agreement. In the event that a price
change occurs for Components other than receivers and the cost of that Component
is built into the all-in fulfillment rate established (ODUs, for example),
modification to the applicable fulfillment rate shall occur ***** days AFTER the
modified price for such Component goes into effect.

7.       HARDWARE BUYBACK. Under limited circumstances, DIRECTV, in its
reasonable discretion shall, upon the written request of Contractor, buy back
certain DIRECTV System Components. Such buy backs, if any, shall be limited to
the following situations:

7.1.       OBSOLESCENCE. In the event that any DIRECTV System Component
purchased by Contractor pursuant to this Exhibit 3.i. becomes immediately
obsolete pursuant to DIRECTV’s written directive and Contractor is prohibited
from further deployment in the field, DIRECTV shall reimburse Contractor its
actual cost for each such Component that had been purchased and paid for by
Contractor that is then returned to DIRECTV (shipping to be paid for by
DIRECTV). In the event that DIRECTV provides Contractor no less than ***** days
to consume all soon to be obsolete DIRECTV System Components as identified by
DIRECTV, however, such DIRECTV System Components shall not be reimbursed for by
DIRECTV if any such now-obsolete Component is still on-hand after this ***** day
consumption period. Extensions to this *****-day consumption period may be
granted by DIRECTV in writing in the event that the System Component(s) in
question could not have been reasonably consumed by Contractor based on the
volume of applicable Work Orders provided by DIRECTV during the *****-day
consumption period. Similarly, in the event of a Component recall by the
Component manufacturer whereby DIRECTV instructs Contractor to retrieve
previously deployed Components (within a unique Work Order type), DIRECTV shall
replace, at no cost to Contractor, each such recalled Component timely returned
to DIRECTV per its return procedures on a one-for-one basis. If and when a
certain DIRECTV System Component becomes obsolete or may otherwise no longer be
deployed, to the extent that Contractor has in its possession obsolete units,
Contractor must engage DIRECTV authorized scrap materials vendor(s), as shall be
identified in the P&P, for proper disposal.

31

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

7.2.       AGREEMENT TERMINATION. In the event that this Agreement is terminated
pursuant to the terms hereunder and, as of the effective date of termination
Contractor maintains an inventory of DIRECTV System Components purchased by
Contractor pursuant to this Exhibit 3.i., DIRECTV shall reimburse Contractor its
actual cost for each such Component that had been purchased and paid for by
Contractor that is then returned to DIRECTV (shipping to be paid for by
DIRECTV). DIRECTV shall only reimburse Contractor for those returned Components
that are new, unopened and may still be deployed in the field; provided,
however, that with respect to DIRECTV receivers, both new and refurbished units
may be returned for reimbursement so long as the individual receivers have not
been removed from its packaging.

8.       TAXES.

8.1       PROPERTY TAXES. In the event that Contractor maintains a warehouse in
a state where its inventory may be subject to a property tax and that warehouse
is also a DIRECTV-authorized ship-to location for the purposes of this Exhibit
3.i., DIRECTV shall, upon receipt of a copy of the applicable tax assessment
specific to the DIRECTV System Components purchased by Contractor hereunder,
(i) calculate its estimated aggregate number of each of the DIRECTV System
Components that reasonably should have been on-hand as of the date of the
assessment, and (ii), in accordance with the established property tax on
inventory rate for the applicable jurisdiction, remit to Contractor that amount
equal to DIRECTV’s reasonable calculation of its tax responsibility, if any. As
of the effective date of this Amendment, the only states that have a property
tax on inventory which may be applicable to this paragraph 8 a. include:
ARIZONA, GEORGIA, INDIANA, KENTUCKY, MISSISSIPPI, OHIO, OKLAHOMA, TEXAS, WEST
VIRGINIA and possibly TENNESSEE. Notwithstanding, the foregoing, to the extent
that Contractor has the right to apply for any inventory exemption status
(partial or fully) related to the DIRECTV System Components in the applicable
state/applicable taxing jurisdiction, DIRECTV will only reimburse those amounts
which the taxing authority, in writing, does not grant that exemption.

8.2.       SALES AND USE TAXES. Upon the receipt of the properly executed
resale certificate(s) from Contractor, DIRECTV will consider the transaction a
“sale-for-resale” transaction and shall not charge Contractor sales tax on the
transaction. If at a future date DIRECTV buys the DIRECTV System Components back
from Contractor, the DIRECTV-issued resale certificate to Contractor shall make
the buy-back of such Components a “sale for resale” resulting in no sales tax
liability to Contractor on that purchase by DIRECTV. At that point in time,
DIRECTV shall self-assess the applicable tax on the sale and shall timely remit
to the appropriate taxing authority.

 

 

 

32

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 4.a.(i)

RATE MATRIX

*****

 

 

 

33

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 4.a.(ii)

SERVICE CALL PAYMENTS

*****

 

 

 

34

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 11

Marketing of DIRECTV Products to Customers

THE DIRECTV PROTECTION PLAN

Upon mutual agreement of both Contractor and DIRECTV, Contractor may promote the
DIRECTV Protection Plan and educate eligible customers as to its terms and
conditions at the point of installation, service or upgrade of the DIRECTV
System such that the customer will be familiar with the Protection Plan in order
to elect to purchase the Protection Plan from DIRECTV upon service activation
through a DIRECTV call center agent or, if approved by DIRECTV, through
Contractor closing the installation, service or upgrade Work Order with a unique
close code representing customer electing to purchase the Protection Plan
service.

1.       APPOINTMENT. DIRECTV hereby appoints Contractor as its representative
to market and promote subscriptions for the Protection Plan (“Subscriptions”),
on the terms and conditions contained herein. Contractor may market and promote
Subscriptions only to single family residential household customers in the
contiguous United States WHILE CONTRACTOR IS PERFORMING, PURSUANT TO THIS
AGREEMENT, THE SERVICES ON BEHALF OF DIRECTV FOR THE CUSTOMER. Contractor may
market and promote Subscriptions only for the Protection Plan as described
herein, and not any other services DIRECTV may currently offer or may offer in
the future; provided, however, that DIRECTV may, in its sole discretion, elect
to expand upon the products that Contractor may offer in which case this Exhibit
11 shall be amended to include the terms and conditions related to any such
additional products. DIRECTV may amend the terms of the Protection Plan from
time to time on written notice to Contractor and Contractor shall be responsible
for relaying the current terms of the Protection Plan to customers. Contractor
hereby accepts such appointment and shall use its best commercial efforts to
market and promote Subscriptions. Contractor may not sell any competing
electronic product warranty program, including any program related to the DBS
Service, throughout the term of this Agreement.

2.       GENERAL OBLIGATIONS.

2.1       TRAINING. DIRECTV shall provide training and/or training materials
regarding its Protection Plan to Contractor’s training personnel, as DIRECTV
reasonably deems necessary. Contractor shall train its own employees to the
satisfaction of DIRECTV. DIRECTV may require Contractor’s employees to attend
supplementary training classes from time to time. Contractor shall be
responsible for all expenses and compensation of its employees during such
training.

2.2       PERSONNEL. Contractor may allow its employees (including employees of
Authorized Subcontractors only) to market and promote the Protection Plan,
subject to the conditions herein.

2.4       STANDARD POLICIES. Contractor shall strictly comply with the standard
policies and procedures of the Protection Plan as DIRECTV may promulgate for its
representatives in written notices, guidelines, and bulletins, as the same may
be amended from time to time (collectively “Policies”). The Policies shall be an
integral part of this Agreement but may not impair any of Contractor’s rights
granted herein.

2.5       STANDARD OF CONDUCT. In all of its activities as a representative for
DIRECTV and in its own DIRECTV System business, Contractor shall conduct itself
in a commercially reputable and ethical manner, shall comply with all applicable
laws, and shall engage in no deceptive sales practice or other practice which
impugns DIRECTV’s commercial reputation and goodwill.

3.       TRANSMISSION OF CUSTOMER INFORMATION. In the event that an eligible
customer, after receiving the related materials and information, has expressed
to Contractor an interest in purchasing the Protection Plan from DIRECTV,
Contractor shall (i) obtain written confirmation of customer’s election (in a
manner as shall be communicated by DIRECTV to Contractor), and (ii) transmit to
DIRECTV, via DIRECTV’s Work Order system (“Siebel”), or other DIRECTV-specified
data transmission procedure, notification of such customer’s interest.

4.       RATES AND TERMS OF SERVICES.

4.1       RATES. DIRECTV shall determine the pricing, terms, and conditions of
the Protection Plan in its discretion. Contractor shall not represent that
DIRECTV Protection Plan may be obtained on any different terms or rates, shall
not impose additional or different terms and shall not offer customers any
discount, rebate, or other material benefits in consideration for subscribing to
it, except as expressly authorized by DIRECTV in writing.

35

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

4.2       CHANGES. DIRECTV may change the pricing, terms, conditions, and
availability of its Protection Plan from time to time in its discretion. DIRECTV
shall notify Contractor of such changes as soon as practicable. Contractor shall
promptly replace point of sale materials as necessary.

4.3       MISREPRESENTATIONS. If Contractor misrepresents or fails to fully
disclose any prices or other terms of the DIRECTV Protection Plan to any
customer, it shall reimburse DIRECTV any amount which DIRECTV is compelled, or
in its reasonable judgment according to its standard practices decides, to pay
or credit the customer in compensation for such misrepresentation. In addition,
DIRECTV shall be entitled to offset any such payment or credit by DIRECTV to
customers as a result of Contractor’s misrepresentations or omissions against
any amounts owed to Contractor by DIRECTV.

5.       CUSTOMER ORDERS FOR SERVICE. Upon receipt of confirmation, via Siebel
or other DIRECTV-specified data transmission procedure, that a specific customer
has expressed interest in purchasing the Protection Plan, DIRECTV shall use its
commercially reasonable efforts to finalize the sale of the Protection Plan to
customer through agent activation or customer literature post activation. All
elections by customers to order the Protection Plan shall be subject to
acceptance or rejection by DIRECTV in its discretion and Contractor understands
and agrees that a customer may ultimately elect not to purchase the Protection
Plan even if such customer had previously expressed to Contractor an interest in
purchasing the Protection Plan. All Subscription fees shall be billed directly
to the Subscriber by DIRECTV.

6.       COMPENSATION.

6.1       PROTECTION PLAN COMMISSIONS. In consideration of Contractor’s services
in marketing and promoting the customer’s purchase of the DIRECTV Protection
Plan, DIRECTV shall pay Contractor commissions (“Protection Plan Commissions”)
in the amounts and on the terms and conditions set forth below, upon both of the
following events (collectively a “Protection Plan Activation”):

(a)       DIRECTV’s receipt of an Order for the Protection Plan from an eligible
customer (i.e., an existing customer not yet subscribing to the Protection Plan
or a new customer who has not yet indicated, pursuant to the pending services
set forth within the applicable Work Order, that he/she has elected to subscribe
to the Protection Plan at service activation) where such Order is evidenced by
the customer acknowledging such in writing on the DIRECTV Installation/Service
Satisfaction Checklist; and DIRECTV’s acceptance of such Order of the Protection
Plan; or

(b)       DIRECTV’s receipt of an Upgrade for the Protection Plan from an
eligible customer (i.e., an existing customer that already subscribes to the
Protection Plan or a new customer who has indicated, pursuant to the pending
services set forth within the applicable Work Order, that he/she has elected to
subscribe to the Protection Plan at service activation) where such Upgrade is
evidenced by the customer acknowledging such in writing on the DIRECTV
Installation/Service Satisfaction Checklist and DIRECTV’s acceptance of such
Upgrade of the Protection Plan.

6.2       COMMISSION RATE.

*****

6.3       EXCEPTIONS.

(a)       Notwithstanding anything to the contrary herein, DIRECTV shall not be
required to pay any Protection Plan Commissions for:

(i)       any Subscription canceled prior to the commencement of service;

(ii)      any Subscription that may inadvertently attach to (or change to) a
customer account type not eligible as a commissionable account type as set forth
in this Exhibit;

(iii)     Orders made by a Subscriber subsequent to the offer made by DIRECTV to
customer upon Activation;

(b)       DIRECTV shall not be required to pay any Protection Plan Commissions
on account of payments received by DIRECTV from Subscribers after the
termination of this Agreement or termination of this Protection Plan marketing
program.

36

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

6.4       CHANGES. Contractor acknowledges that DIRECTV may need to adapt its
marketing cost structure to changing conditions from time to time. Accordingly,
DIRECTV may change the Commission Schedule (including the Commission rate) at
any time, and from time to time, in its discretion; provided that DIRECTV shall
give Contractor at least ***** days prior written notice of the effective date
of any such change.

6.5       SET-OFFS BY DIRECTV. DIRECTV may set-off or recoup any amounts owed to
it by Contractor, or by its subsidiaries and affiliates, pursuant to this or any
other agreement with DIRECTV, and any damages suffered by DIRECTV due to
Contractor’s breach hereof or other misconduct, against any amounts which it
owes to Contractor. The foregoing does not limit DIRECTV’s right to recover any
unrecouped balance.

6.6       EMPLOYEE ELIGIBILITY. *****

7.       TERMINATION. Either party may elect to terminate this promotion and
marketing of the Protection Plan by Contractor for any or no cause upon *****
business days written notice to the other party.

 

 

 

37

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

EXHIBIT 11.1

ODU Recovery Program

Overview

When certain customers in specified zip codes disconnect their DIRECTV service,
DIRECTV intends to attempt to recover certain equipment that is currently the
property of the customer (specifically, the ODU and the LNB). For the purposes
of this Program, “ODU” will mean both the ODU and the LNB together, as well as
the mast. In no event shall the base plate/mount be removed. Since the ODU is
owned by the customer pursuant to the terms of the DIRECTV Lease Addendum/Lease
Agreement, this recovery is voluntary for the customer and the technician should
remove it only if the customer authorizes it to be removed. Such authorization
will be evidenced in the creation by DIRECTV of an Equipment Pickup Work Order.

Work Order Activities will be built with an SR sub area of Equipment Pickup.
These Activities will only be scheduled by DIRECTV Customer Care agents.

Since only outside equipment is being recovered, the customer is not required to
be at home for the appointment unless they need to provide access (i.e.
balcony).

ODU Recovery Process

·

Field office receives applicable scheduled Equipment Pick-Up Activity.

·

At the scheduled appointment, the technician shall retrieve the ODU and LNB in
accordance with the Statement of Work as shown below.

·

In cases of MDUs: condos, apartments, etc., technician must validate that the
ODU is strictly used for the applicable customer / account. For example, do not
remove an ODU if it’s feeding multiple units and if there are several dishes in
a single location, verify that the correct ODU (tied to the proper customer
account and authorized for removal) is being removed.

The ODU mast, reflector and LNB(s) shall be removed from the customer’s location
and returned by the technician to the contractor’s office; however, the foot of
the ODU must remain attached to the home and no effort shall be made to
remove/alter the foot. Additionally, the feet of the KAKU braces (monopoles)
should remain attached to the home, but loose cables shall be secured to the
building.

—

Once the work has been completed, the technician must have the customer sign the
Work Order. If the customer is not present to sign, the technician shall note
the Work Order with “Equip Pick-Up Customer – Not Home.” Standard Work Order
cancellation and closure requirements apply.

—

In addition, one of the following four resolution codes must be entered:

—

Removed LNB 18

—

Removed LNB 18x20

—

Removed KA/KU LNB

—

Removed KA/KU LNB SWM

—

If an Equipment Pick-up order must be cancelled, use one of the following cancel
codes:

—

Cancel Unable to Contact EP Customer

—

Cancel Customer Refused EP

—

In the rare case where the customer still has their DIRECTV receiver(s),
technicians are not to remove this equipment. Technicians must inform customer
to follow the equipment recovery box process.

—

If a pole mount is encountered, technicians are not required to remove the pole.
Technicians must recover all other mounts (rail, under-eave, tripod,
non-penetrating, etc.).

38

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

 

Return and Scrap Process

Contractor technician shall carefully remove the LNB from the ODU and attach a
green label to the part of the unit that fits into the sleeve of the ODU. The
technician will secure the LNB in his/her truck so as to avoid damaging the unit
and return it to their local office. The ODU must be scrapped (in accordance
with current practices) and the Mast may be scrapped or retained for reuse if it
is a Universal Mast.

Once the technician returns the green-labeled LNB to his/her local office,
Contractor’s warehouse will package and carefully store the LNBs for a future
“reuse” test as shall be established by DIRECTV.

Fulfillment Compensation

Contractor will receive $***** for each closed, completed Work Order. All
performed Work Orders are subject to QC/audit and payments will be subject to
*****% chargeback if the work is not completed in accordance with the terms
herein

 

39

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.